                  EXHIBIT                          134




Case 3:16-cv-02267 Document 363-27 Filed 11/20/20 Page 1 of 36 PageID #: 15704
                                                                                                 Exhibit 548

                                                                                                  Marlowe J
                                                                                                   101620

                                                                                                    PIKS
                                                                                                              j
                            UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF TENNESSEE




 NIKKI BOLLINGER        GRAE    Individually   and

    on Behalf of All Others Similarly Situated



                              Plaintiff




        v
                                                                Civil   Action   No 316cv02267
CORRECTIONS       CORPORATION OF
AMERICA DAMON T HININGER DAVID
M GARFINKLE TODD J MULLENGER
       and HARLEY G LAPPIN



                              Defendants




               EXPERT REPORT OF           DR   JUSTIN     MARLOWE       PHD      CGFM
                                           August    7   2020




                                            CONFIDENTIAL
Case 3:16-cv-02267 Document 363-27 Filed 11/20/20 Page 2 of 36 PageID #: 15705
I

II


III


IV




V
       Qualifications




       Background

       A
       B
       C
       D


       A
       B
                      336
                       2
       Scope of Assignment

       Summary      of Expert Opinions
                                        Table of Contents




              Prison Privatization in the


              Federal    Agencies Commitment
                                                 US


              CoreCivics Business and Relationship


              Summary

       Empirical Research


              Overview

              Numerous
                           of Cost Savings Allegations


                                 on Cost Effectiveness

                           of Cost Comparison
                                                         to   Cost Effectiveness




                                                              of Private


                                                        Considerations


                            Factors Support Private Correctional
                                                                         with the     BOP



                                                                                    Correctional




                                                                                      Facility
                                                                                                    Facilities




                                                                                                            14
                                                                                                  Cost Effectiveness
                                                                                                                         1




                                                                                                                         1




                                                                                                                         5




                                                                                                                         8



                                                                                                                        10


                                                                                                                        10


                                                                                                                        12




                      22
VI     Evaluation    of CoreCivics     Quantification         of   Its   Cost Savings to the          BOP

       A      CoreCivics         Cost Comparisons       Relied       on Publicly Available Data and




                       24
              Disclosed    Its    Sources                                                                               14




                      25                                                                    21
       B      CoreCivics Real Estate Cost Adjustment                           Was   Reasonable                         16


       C      CoreCivics Per Diem Cost Savings Estimates Were Reasonable and




                       28
              Conservative                                                                                              18




                      28
VII    Evaluation    of CoreCivics     General Cost Savings Statements




                      29
               1        Cost Savings




                                                                                                     26
              2         Cost Effectiveness

              3         Cost Efficiency

              4         Competitive Cost Structure and Economies                          of Scale


              5         Value Proposition

              6         Cost Control

VIII   Evaluation    of Documents     Identified   by   Plaintiff         In Support of       Its   Cost Allegations   29
       A      The    OIG   Report and Yates Memorandum                         Do   Not Provide     An   Analysis of

              Costs


       B      The Documents         and Testimony       Listed in Plaintiff in              Its   Interrogatory

              Responses     Do     Not Provide   Support for             Its   Cost Allegations                         31




                                                 CONFIDENTIAL
Case 3:16-cv-02267 Document 363-27 Filed 11/20/20 Page 3 of 36 PageID #: 15706
I         Qualifications




1         I   am   currently a Research              Professor at the Harris School                 of Public Policy and the Associate


Director of the Center for Municipal Finance                              at   the University of Chicago                   From 2014        to    2020     I




was the Endowed Professor of Public Finance and Civic Engagement                                                 at   the Daniel      J Evans     School


of Public     Policy          Governance           at   the University of Washington                     I   have published four books and


more than 50 scholarly               articles      on a variety of issues            in   government             budgeting cost analysis and

financial
              management              I   have     also served          as an expert witness                 on government            finance related


cases    in    federal       courts        state     courts        and     Securities       and     Exchange              Commission          SEC
enforcement actions              I   received      my Bachelor            of Arts in public administration and Master of Public


Administration         degrees        from Northern           Michigan University                  and a Doctor            of Philosophy          degree


in political     science      from the University of Wisconsin Milwaukee                                     I   am    also an elected      Fellow of


the National         Academy         of Public       Administration               and a Certified Government                    Financial    Manager


CGFM                  The      CGFM         credential        is     administered          by      the       Association         of     Governmental


Accountants           It   recognizes       specialized          skills    and knowledge            in   government            financial    reporting


auditing      and budgeting


2         I   have    performed           academic research on the costs of various                              state   and    local    public   health


service delivery models and have                        served     as   a technical       advisor    on cost analysis methods for both

the   National       Academies         of Science         and the Governmental                  Accounting             Standards      Board       I   have


provided      expert       analysis in the         context    of litigation         in   various    matters including                   an analysis of


the   costs    of pretrial          diversion                       delivered       by county        prosecutors           in   Washington            State
                                                   programs

compared       to    the    costs    of similar programs delivered                   by    third
                                                                                                   party providers               an analysis of the


value   of citizen         access to services delivered                 by a large county government and an assessment                                    of


alleged discrimination following                     from    local      utility   cost accounting            practices



3         Copies of         my      curriculum vitae         and summary of recent                   testifying          experience       are attached


hereto as     Appendix         A     and Appendix           B

          Scope       of Assignment




4         I   have     been      retained       by      Latham             Watkins        LLP      counsel            for CoreCivic         Inc       fka
Corrections         Corporation of America or                     CCA             CoreCivic              or      the     Company Damon T



                                                                 CONFIDENTIAL                                                                Page     1




Case 3:16-cv-02267 Document 363-27 Filed 11/20/20 Page 4 of 36 PageID #: 15707
Hininger             David             M          Garfinkle         Todd     H      Mullenger           and        Harley     G       Lappin                  collectively


Defendants                        in   the above captioned matter



5             I   understand                 that    Plaintiff      in   this litigation       claims       that    certain    statements regarding                                the


relative          cost   of services provided                       by CoreCivic         to    the   Federal Bureau            of Prisons                BOP were
misleading                    I    have           therefore     been       asked    to    evaluate          statements       CoreCivic                   made between

February           27    2012 and August                      17 2016 the Class Period                             regarding         cost       savings               CoreCivic


provided           to    the       BOP and             relatedly          statements      comparing           CoreCivics             cost       of services                  to    the


BOP      s    cost of services



6             As    part of this assignment                         I   have reviewed various materials including                               legal         pleadings             in



this   matter deposition                          testimony and accompanying                     exhibits          SEC     filings      research                  articles         and


academic publications governmental                                        agency    publications            investor       presentations                 press releases


BOP      documents                     and other materials produced                  in this     matter        A    list   of the materials                   I       have   relied



upon     is   set forth in              Appendix            C

7             I   am     being compensated at                       my    standard billing           rate   of $650 per hour                I   have been                assisted



in    this        matter          by     staff       of     Cornerstone          Research            who     worked         under       my           direction                     My

compensation              in this            matter    is   not in any       way    contingent         or based         on the content of                my           opinion or


the outcome              of this or any               other matter          My     work    in this     matter      is   ongoing and             I    reserve the right


to    update        my    analysis                or revise     my      conclusions       if   additional      documents             or information                      become

available                me                                                        expert reports submitted                by the
                   to             including to respond to any                                                                          Plaintiff




III           Summary of                     Expert Opinions



8             The statements CoreCivic made during the Class Period regarding cost savings                                                                            relative      to



its   government                  partners were supported                   by   internal      CoreCivic documents                    and publicly available


information               The           Companys             cost       comparison       statements were limited                 to    available                  information


and    reflected         reasonable judgments                           on the cost data compared2




1

    Consolidated         Complaint for Violation             of the Federal Securities Laws Nikki                       Bollinger     Grae          et   al       v    Corrections

Corporation         ofAmerica                et   al March 13 2017 Consolidated Complaint
2
    Moreover        as   shown          in   Section      VIII information identified by Plaintiff in interrogatory responses do not provide
cost data or analysis              concerning         CoreCivic    andor the BOP Instead documents and testimony identified by Plaintiff

appear   to relate       to    the quality          and compliance        of service provided        by CoreCivic under        its   BOP        contracts




                                                                            CONFIDENTIAL                                                                                Page   2

Case 3:16-cv-02267 Document 363-27 Filed 11/20/20 Page 5 of 36 PageID #: 15708
9         CoreCivic made            specific       statements regarding                  cost    savings       and cost effectiveness                 using


terms that    did not guarantee            an absolute          delivery of cost            savings compared to                  BOP run       facilities



under any and       all   assumptions            methodologies and calculations                              CoreCivics           claims      about cost


savings and cost effectiveness                 were reasonably and appropriately                            qualified in a manner consistent


with research and literature on the privatization of correctional                                        facilities      Specifically



              a    CoreCivic presented quantitative                              cost   comparisons          that     were based on the              BOP      s




                   own      published           cost     figures         and     identified       instances         in   which     it   defined        costs


                   differently          than the       BOP

              b    CoreCivic acknowledged                        and       identified      that     its    claims      about     cost    savings       were

                   based     on    certain       assumptions about                 how    to    define and measure cost effectiveness


                   or cost    savings            These assumptions were                    clearly         articulated      were consistent with


                   findings        in    the    literature          that    evaluates      the      relative     cost      of the       private      prison


                   industry        and were conservative



              c    CoreCivics             more         generic        qualitative        statements          about       cost    comparisons           were


                   clearly    articulated              and supported by the               available          research and         data        They were

                   made      in    the    context        of the          well    documented          public      debate         on the    overall          cost


                   effectiveness          of the private             correctional        facility        industry        CoreCivic used             specific


                   termssuch              as    cost    effectiveness            and cost efficiencythat                   are   widely used          in   the


                   literature      and understood              to   not guarantee an absolute delivery of cost savings under


                   any and        all   assumptions            methodologies and calculations



IV        Background


          A        Prison Privatization                  in    the    US

10        A   surge in the        incarceration           rate      in     the   1980s    and the          resulting      increase       in   the    prison


population    gave    rise to     contracting           by    state   and federal governments                    for     the private     management

and operation      of correctional            facilities       Between           1980 and 2000 the               US      incarceration         rate   more

than tripled3 and the estimated total number of people incarcerated in federal correctional                                                    facilities




3
    Culp Richard   F The      Rise      and    Stall   of Prison Privatization           An     Integration of Policy Analysis            Perspectives
Criminal Justice   Policy   Review      16 no     4    December 2005 pp 412442                      at   p 419




                                                                CONFIDENTIAL                                                                   Page    3

Case 3:16-cv-02267 Document 363-27 Filed 11/20/20 Page 6 of 36 PageID #: 15709
increased nearly                  sixfold4         As    part of the            federal          governments             efforts       to    resolve the             operational


and budgetary                   issues caused           by prison overcrowding5                               Congress authorized                      the    BOP         to   begin


contracting              out the housing            of certain           inmates in 19976                       According         to    the     BOP           rising        prisoner


populations              constituted         the primary driver of                   new         service costs           which the agency                     estimates each


year by assessing                  how    to distribute            inmates across                 its   own     facilities       and privately operated                        ones

The        BOP      routinely emphasized                     its   use of private                correctional          facilities       as    part of         its    strategy for


dealing with overcrowded                        facilities           which       was consistent with                    its   fiscal    responsibility                goals




4
      Bureau        of     Justice     Statistics       Key          Statistics      Total         Correctional          Population           19802016                available     at


haps       www      bj sgovindexcfmty=kfdetailiid=488
5
     Culp Richard          F The       Rise   and   Stall     of Prison Privatization                   An   Integration of Policy Analysis                  Perspectives
Criminal Justice            Policy   Review     16 noDecember 2005 pp 412442 at pp 419420 Figure 1 U S
                                                              4

Incarceration         Rate      1925 to 2000 Pratt Travis C and Jeff Maahs Are Private Prisons More Cost Effective Than
Public     Prisons         A    Meta Analysis of Evaluation Research Studies Crime   Delinquency 45 no 3 July 1999

pp 358371             at   p    358 Coupled         with inmate          crowding          the high cost of maintaining correctional                         facilities     has

resulted       in a search for       alternative    practices        designed       to alleviate         the financial    burden       placed     on    state     and federal
correctional        systems
6
     Public    Law 104208            104th    Congress September 301996                          available      at


httpswwwtreasurygovresourcecentersanctionsDocumentsp1104208pclf          United States Department of Justice

Office of the Inspector  General Review  of the Federal Bureau of Prisons Monitoring of Contract Prisons
Evaluation and Inspections Division 1606 August 112016                                             OIG
                                                               Report p i Prior to 1997 the BOP did not
have    direct      experience       with the private         prison sector but           it    had had contracts for the housing of certain inmates with

   governments that were using private prisons See United States General Accounting
city                                                                                 Office Private Prisons
Cost Savings and BOP s Statutory   Authority Need to Be Resolved Report   to the Chairman  Subcommittee  on
Regulation Business Opportunities and Energy Committee on Small Business House of Representatives  February

1991       p   18
7
     United    States      Government        Accountability          Office      Bureau           of Prisons     Methods        for Cost Estimation Largely Reflect

Best Practices           but Quantifying Risks               Would Enhance           Decision           Making GAO 1094                 November 2009                  p 37
           eg U
8
     See                 S
                 Department  of Justice                            FY    2016    Performance             Budget       Congressional          Submission Federal                 Prison

System Buildings and Facilities p 5                          As      a   strategy    to    try    to    effectively     manage the        large    inmate           population     and

overcrowding             the     BOP   continues        to    rely    on a combination of contracts                      with    private       state      and       local    vendors
increasing        use      of    residential    reentry       centers      and      home         confinement           expansions        of    existing           facilities   where
infrastructure          permits acquisition          and renovation              of existing structures                and new prison construction                        as   funding

permits
See    also     eg       Statement     of Charles       E     Samuels Jr Director Federal Bureau of Prisons      Department of Justice      US
before     the   Committee on Homeland                  Security   and Governmental Affairs United States Senate for a Hearing Entitled

Oversight of the           Bureau of Prisons            First     Hand    Accounts             of Challenges         Facing the Federal Prison               System August          4
2015       available       at   httpswwwbopgovresourcesnewspclfs080415writtenstatementpclf                                                        at   p 3        We      began     to


rely  upon private              corrections to provide additional capacity to help maintain safety and
                                                                                        security  due to crowding
concerns    In 1997  Congress required the Bureau to privatize one of our newly built facilities Taft Correctional

Institution  As a result we began being funded for additional private prison capacity which we used primarily to
house      low    security       criminal     aliens    Following          the   mandate          that    the   Bureau        house the      District        of   Columbia        DC
Superior Court offenders                we used     private        prison bedspace for            many of these offenders allowing them to remain close
to the many reentry and social services available in                                DC          While we would prefer to house all federal offenders in
Bureau operated facilities we have appreciated the support                                         of the private        prison industry          to   provide        low security

capacity in the wake of our population growth




                                                                            CONFIDENTIAL                                                                                  Page 4
Case 3:16-cv-02267 Document 363-27 Filed 11/20/20 Page 7 of 36 PageID #: 15710
              B                Federal Agencies                    Commitment to Cost Effectiveness



11            Federal           agencies         must respond             to   a variety of legal considerations                             surrounding          the costs of


the      goods and services they                          deliver            To      ensure          compliance               with    these    requirements federal


agencies          are held           accountable             for    the      manner            in    which        they       manage      their   budget and achieve


program         objectives                Indeed          federal         agencies             are subject            to     the   Government        Performance                 and


Results       Act which                  requires       them       to   prepare           multiyear strategic                      plans describing           missions and


goals and laying out how they might be achieved                                                      as   well as annual             program performance                reports


to    review      progress toward                     annual performance                      goals9         In addition            federal    agencies          are overseen


by      the    Office             of     Management                 and        Budget            OMB                    which        relies    on    the         Government


Accountability                  Offices         GAO            audits and evaluations                           of federal         agencies       The      GAO        regularly


conducts          performance               audits        of agencies               including             the     BOP to            support    the   US          Congress         in



meeting         its         constitutional            responsibilities               and        help       improve the              performance           and      ensure        the


accountability                 of the federal government                       for the benefit of the American                          people             Both the         OMB
and      GAO          have       developed guidelines                     that      underscore              the    importance           of conducting             cost benefit


analyses12                 For example according                        to   the      OMBs              guidelines            federal    agencies        should       consider


whether           a        capital       expenditure           is       cost beneficial                     before           its   undertaking           which        involves


considering                possible alternatives               including service contracts                              and selecting those          that offer        the best


value1314




9
     United   States        Government          Accountability          Office      GAO          Cost Estimating             and Assessment      Guide Best Practices            for

Developing        and Managing                  Program Costs Applied Research and Methods GAO 093 SP March
                                            Capital                                                                                                                          2009
Chapter       3 p 26           See also Government Performance and Results Act Public Law 10362 August 3 1993
io
      Executive        Office     of the President           of the United States                Office     of    Management          and Budget     Circular         No A11
Preparation           Submission and Execution of the Budget                                  June   2015         Section      10 p 7
11
      Umted    States         Government         Accountability           Office         Performance             Auditing The Experiences                of the United       States

Government             Accountability           Office       Statement       of   J Christopher             Mihm        Managing      Director    Strategic       Issues     GAO
13   868T      September 25 2013 Highlights
      See Executive            Office of the President             of the United States                 Office     of   Management       and Budget        Circular         No   A
11    Preparation Submission                    and Execution of the Budget                      June      2015             Programming Guide See also United
                                                                                                                      Capital
States    Government               Accountability         Office          GAO            Cost    Estimating           and Assessment Guide Best Practices  for

Developing  and Managing                    Capital       Program Costs Applied Research                                and Methods GA00935P         March 2009
While those guidelines are                 specific     to   the acquisition of               capital     assets      they can be applied when alternatives involve
pursuing service              contracts
13
      Executive        Office     of the President           of the United States                Office     of    Management          and Budget     Circular         No A11
Preparation Submission and Execution of the Budget                                            June   2015         Capital     Programming Guide pp 12 15
14
      In addition          Economy       Act     31   USC      §    15351536              which was passed              to   permit federal    agencies     to   procure     goods
and services               from other     federal      agencies         touches          on    the   use    of private         contractors    and the cost         effectiveness

imperative            It    stipulates   that   as part of the four basic                conditions        that    should     be met before      engaging        in inter
                                                                                                                                                                            agency
transactions           a federal     agency      should   determine          that   it   cannot obtain          the   goods or services       at issue   as   conveniently        or




                                                                               CONFIDENTIAL                                                                           Page   5

Case 3:16-cv-02267 Document 363-27 Filed 11/20/20 Page 8 of 36 PageID #: 15711
12            In defining and                    expending              its   budget             the    BOP          considers           both    the    US         Department               of


Justice        D0J              and         its    own        strategic              objectives               which          includes         providing            costeffective

                          15 As
confinement                             outlined             in   its   mission statement                         the    BOP      is   responsible          for   the custody and


care     of federal           offenders            in    facilities                that    are     safe        humane             costefficient              and appropriately


secure16            Indeed        as part of the                  BOP FY       s          2015         Budget Request                    Mr     Charles Samuels Jr then


director        of      the     BOP               stated          before           the      US            House            of     Representatives                  Committee                on


Appropriations




              The      BOP      continues               to   strategically                assess current                  and prospective              operations           to

              ensure     that     mission requirements                              are met            at    the     lowest       possible         cost     to    the    US
              taxpayer          The         BOP         remains           committed               to    acting as a sound                  steward of valuable

              taxpayer         dollars              The           BOP          will       continue            to        seek      cost    avoidance              and      find

              efficiencies         throughout                 the         agency            while           successfully               executing          our      mission
                                            17
              responsibilities



              C           CoreCivics Business                                 and     Relationship                 with the            BOP

13            During the Class Period                             CoreCivic was one of the nations                                         largest        owner of privatized

correctional           and detention               facilities           and one of the                 largest       prison operators in the United                          States

As     of January         1 2013 CoreCivic was                                     organized            as a Real            Estate Investment                    Trust     REIT
specializing            in    owning               operating              and managing                      prisons        and other          correctional              facilities        and


providing residential community reentry and prisoner                                                               transportation             services for governmental


agencies19             CoreCivics                 government                  partners consisted of federal                              state and local entities                         The




cheaply        from a private          contractor            See        United      States       Government              Accountability         Office      Principles of Federal

Appropriations         Law      Office of the General                    Counsel          3r1   ed     vol    3   Washington             DC     September         2008      Chapter         12
p 29        See also   Economy         Act 31        USC            §   1535a4
15
     US      Department        of Justice           Federal         Prison         System        FY     2015       Performance           Budget     Congressional           Submission

Federal      Prison    System Buildings and Facilities                         p 7
16
     BOP     Mission available              at   httpswwwbopgovaboutagencyagencypillarsjsp                                                  last   accessed       7292020             The

BOP     s   mission statement          is    consistent       with the         DOJ s       strategic        objectives       to   provide safe secure humane and
costeffective        confinement            and transportation of federal detainees and inmates                                          United    States   Department           of

Justice Fiscal Years           20142018             Strategic           Plan p 48
17
     Statement       of Charles        E         Samuels Jr Director                      of    the Federal             Bureau    of Prisons       Before         the   US    House         of

Representatives         Committee on Appropriations Subcommittee  on Commerce Justice Science and Related                                                                        Agencies
Federal      Bureau     of Prisons FY 2015 Budget Request April 10 2014 p 1
18
     Corrections Corporation of                    America Corrections Corporation of America Form                                            10K      for the     fiscal    year     ended
December        31 2015        filed   on February 25 2016               p 5
19
     Corrections       Corporation of             America         Form 10K for the                fiscal    year     ended December             31 2015      filed      on February 25

2016 p 5
20
     See Corrections Corporation of                     America Form                10K         for the     fiscal   years     20132016 Business Development




                                                                                   CONFIDENTIAL                                                                              Page     6

Case 3:16-cv-02267 Document 363-27 Filed 11/20/20 Page 9 of 36 PageID #: 15712
BOP        was one of the Companys federal partners alongside                                                    the United            States      Marshals            Service


USMS                 and     US         Immigration and Customs Enforcement                                     ICE and                   the    BOP      accounted                for


approximately                12         of CoreCivics                 revenues        on average between 2011 and 2016 see Exhibit                                                 1
During the Class Period CoreCivic housed                                            BOP     inmates at five of                its   facilities21




14           CoreCivics                 relationship            with         the   BOP    is    governed        by contracts              that     are awarded upon


successful          completion            of a competitive                   Request for Proposal               RFP             process       that   enables       the       BOP

to   select    the most advantageous                           service offering                For example              in   a 2008       RFP      the   BOP       solicited



bids from any               organization              able to        manage and          operate        an existing correctional                   facility       including


faith based              and community based                         organizations22             The     solicitation          required         potential      offerors to


propose a price and describe                           how      they planned to meet the technical                            requirements           of the contract23


Notably        it    specified          that    the     award would                     be made         to   the responsible              offeror whose proposal


was        the most advantageous                        to     the    Government


15           According             to    its   contracts         with the           BOP     CoreCivic was principally                         to   house       a criminal


alien      population                of low           security         nonUS            citizen         adult    males with               6090          months         or         less



remaining to serve                   on     their      criminal              sentences25        As     a result         CoreCivics            facilities       principally


housed        nonUS               citizen      criminal aliens whereas                         for    example low security                    facilities    operated by




21
     The    five     facilities      were           Adams      County          Corrections      Center       Northeast        Ohio     Correctional        Center           McRae
Correctional Facility              Eden Detention              Center Cibola County Corrections                     Center          See   Corrections      Corporation of
America Forms              10K     and    10Q        for the   fiscal    years     20112016
22
     US    Department            of Justice Federal            Bureau of Prisons CriminalAlien Requirement                             VIII      RFPPCC0012
materials April            292008        available      at   httpsbetasamgovoppf900f4355784f3c545fed8ca4461d324view            available

under      COVERTHRUCpclf                             DTHRU        Jpclf and             JTHRUM
                                                                                            I note that this RFP culminated in a

contract    that    was awarded           to   CoreCivic for           its   Adams County        Corrections       Center See CoreCivic                 Corrections

Corporation of            America Announces               Contract           Award with Federal Bureau             of   Prisons April 12009
23
     US    Department            of Justice Federal            Bureau of Prisons CriminalAlien Requirement                             VIII      RFPPCC0012
materials April            292008        available      at   httpsbetasamgovoppf900f4355784f3c545fed8ca4461d324view                                                    at


pp 199211            available       under     COVERTHRUCpdf DTHRU                     Jpclf and                             JTHRUM
24
     US      Department           of Justice          Federal        Bureau        of Prisons        Criminal Alien          Requirement         VIII      RFPPCC0012
materials          April     29      2008       available        at
                                                   httpsbetasamgovoppf900f4355784f3c545fed8ca4461d324view           at


pp 212215            available       under COVERTHRUCpodf              Jpclf and         DTHRU  The price evaluation         JTHRUM
factor     was described           as   follows        Prices proposed               for each    year of the        Base Period and Option Periods                          will    be

evaluated      in total           Award        is    based     on best value             See    p 215         The       non price      evaluation       factors    were            Past

Performance              Technical      Proposal        Environment Notification and Small Disadvantaged        Business Utilization  The
solicitation       further    stipulates       that    Whe   combined non price evaluation criteria are significantly more important than

price      Price    becomes a major factor                in   award selection when other               criteria   are    substantially       equal      See   p 213
25
        Facilities         and     Facility           Management                Contracts        20092016           CORECIVIC0000001191                                at         012
CORECIVIC0000692870                             at    703 CORECIVIC0001329544 at 389 CORECIVIC0002307547 at 326
CORECIVIC0003082321                            at    097 CORECIVIC0003791962 at 801 The population housed at the McRae

facility   was      to   ordinarily      be low security              adult    nonUS     citizen       males with 60         months or     less    remaining      to   serve        on
their   sentence




                                                                                CONFIDENTIAL                                                                      Page        7

Case 3:16-cv-02267 Document 363-27 Filed 11/20/20 Page 10 of 36 PageID #: 15713
the    BOP       principally      housed            US     citizens          In the       Review         of the    Federal          Bureau         of Prisons


Monitoring          of Contract          Prisons issued by the Department                             of Justices         Office       of the       Inspector


General          OIG        on August               11 2016 the              OIG     Report comparing                 private        facilities      to    select



BOP        low   security facilities           the   BOP     noted that        as    of January 2014 inmates incarcerated in private


facilities       were primarily nonUS                     citizens      with   721       percent from       Mexico          while the         selected        BOP

institutions       had an average              of   118    percent       nonUS            citizens26



16           In exchange         for     its    services       CoreCivic was contractually                       entitled      to   a guaranteed              fixed


payment the Monthly                  Operating            Price    or    MOP             up    to   90    occupancy           for that   facility         and      in



addition         a fixed per diem payment                  the Fixed Incremental                    Unit Price or        FIUP            for   each inmate


housed       above the      90       occupancy


             D          Summary of               Cost Savings Allegations


17          Plaintiff     claims       that      throughout            the   Class Period           Defendants        engaged            in    a   scheme          to



defraud and         made numerous               materially false and misleading statements and omissions to investors


regarding         CoreCivic          s    business         and operations                including     by   falsely      stating      that               iv       the


outsourcing          of correctional                services      to    CoreCivic              resulted     in   significant         costs     savings            for



government          agencies         including the          BOP28             Plaintiff       references the       OIG        Report and claims                   that



as    the Review        by the     OIG         concluded and other sources have shown costs are comparable                                               at   best

with       BOP     facilities     and any            savings      result     not    from       efficiencies        but   from understaffing                       and


hiring      underqualified           staff      thus      contributing         to   the    serious     safety      and   security        issues at these


facilities29



18          More     specifically          Plaintiff       alleges that CoreCivics                  cost comparison            disclosures were false


and misleading for              at least       the following           three reasons




26
      OIG Report p 14
27
     See   eg     Adams   Facility    Base Contract April 1 2009 CORECIVIC                            0000001191         at   008    In the    initial    contract

for the    McRae     facility   CCA      was    entitled to    a fixed       MOP    of   95     of the facilitys    occupancy         See     McRae       Facility

Base Contract May 15 2001 C0RECIVIC0002307547                                       at   320
28
     Consolidated     Complaint       ¶3
29
     Consolidated     Complaint       ¶117




                                                                       CONFIDENTIAL                                                                  Page     8

Case 3:16-cv-02267 Document 363-27 Filed 11/20/20 Page 11 of 36 PageID #: 15714
       1   As     the    OIG     Report identified                the   OIG was            unable to conduct                a direct   comparison          of the


           overall       costs of incarceration                 between         BOP        institutions     and contract correctional               facilities


           in   part because           comparable data were not provided                              by private operators and the BOP3°


       2   Quantitative           comparisons              of the       BOP         s    per   diem      rate   to    house      inmates       compared          to



           CoreCivics            per     diem       rate       fails   to   account         for    costs    incurred        by the     BOP     in   providing


           monitoring and oversight                    of private prisons31



       3   In providing quantitative                  comparisons of the                    BOP      s   per diem rate to CoreCivics                 per diem


           rate CoreCivic relied on an adjustment                                   to   increase the       BOP      rate to    account      for real estate


           related       costs32




19         I    also understand              that   Plaintiff          in    its   response to           interrogatories        from Defendants                 has


summarized          its   cost    allegations         as        put         simply             despite Defendants                constant      refrain they


were not providing the same                     level      of quality while offering cost                       savings          Plaintiff     further states


that   there were         numerous           internally          and externally flagged problems                       in    various forms including


Notices        of Concern             multiple      deficiencies             including            crucial   services          repeat deficiencies               and


worse          deductions        for nonconformance                         and understaffing               which      were      due      in   large     part to


CoreCivics          artificial        cost   savings cheaper                       wages       worse benefits and more remote locations


not greater efficiency33


20         Based on        my         review    of Plaintiffs               Complaint and interrogatory responses the challenged

statements include             both qualitative                and quantitative             claims about        the   cost savings associated               with


the    services     CoreCivic provided                 to       the    BOP          Summaries of the alleged misrepresentations                                 are


presented in Exhibits                  21     and    22          Because           these    qualitative      and quantitative             statements have


different      meanings        in this       context       I    will   evaluate          them separately        in    Sections       VI and VII




30
     Consolidated       Complaint       11187
31
     Consolidated       Complaint       11188
32
     Consolidated       Complaint       11188
33
     Plaintiffs   Objections      and Responses            to    Defendant         CoreCivic       Incs Second        Set    of Interrogatories     to   Plaintiff

May 1 2020 Response              to   Interrogatory     No       13 p 7




                                                                       CONFIDENTIAL                                                                  Page   9

Case 3:16-cv-02267 Document 363-27 Filed 11/20/20 Page 12 of 36 PageID #: 15715
V            Empirical Research                      on Cost Effectiveness                    of Private Correctional                 Facilities




             A             Overview of Cost Comparison Considerations



21           In evaluating           CoreCivics                statements        it   is   useful to consider the empirical studies that exist


on the privatization of correctional                             facilities       A broad       set   of literature addresses            cost comparisons


between private                and              or federal         correctional            facilities                  studies find that outsourcing
                                     state                                                                      Many

generates        cost      savings        and cost            efficiencies      for    governmental              agencies As would be                expected


given      the complexity             in      measuring           and comparing              costs between           private       and public     correctional


facilities       however           some divergent                opinions       existoften along partisan lines36                        At the very least


cost    comparison             research         highlights at least four core                   reasons          why comparing          private    and public


correctional           facilities         costs     is    a    complex       endeavor          and why the             precise       measurement       of cost


savings      may       vary based           on the methodology                   and assumptions employed


22           First         there     is       no     one        universally           accepted         methodology             for    comparing        costs

Methodologies               used     to    assess costs vary                study     by study             including    at   the    most basic levelthe


definition       of costs to         compare                  Inherently        comparing costs across private and public correctional

facilities      requires making                 initial       assumptions that can have                    a significant impact on the outcome of


the    analysis39           Results therefore                  vary   substantially           depending           on the choice       of costs to measure




34
      McDonald         Douglas       et    al    Private        Prisons    in   the United      States         An Assessment        of Current   Practice       Abt
Associates       July 16 1998 pp 3537 Friedmann Alex Apples To Fish Public and Private Prison Cost
                 Inc
Comparisons Fordham Urban Law Journal 42 no 2 2014 pp 503567 Mumford Megan et al The Economics
of Private Prisons Brookings Institute The Hamilton Project 2016
35
     See   eg    Moore Adrian             T   Private Prisons             Quality Corrections         at   a   Lower Cost Reason Public Policy         Institute

Policy Study      No       240   1999         pp 1015 Hakim Simon and Erwin                       A        Blackstone Prison Break          A New     Approach
to   Public Cost     and Safety Independent Policy Report June 2014 p                                      45      McDonald Alex et al Private Prisons
in the United States      An Assessment of Current Practice Abt Associates                                       Inc July 16 1998 pp 4445
36
     See   eg    Friedmann Alex Apples                    To Fish         Public      and Private Prison Cost Comparisons Fordham Urban Law
Journal      42 no     2   2014      pp 503567                 Hakim Simon and Erwin              A
                                                                                            Blackstone Prison Break A New Approach
to   Public Cost     and Safety Independent                    PolicyReport June 2014 p 9 There is much writing in both the popular
and professional literature on the perceived                       merits and disadvantages of contract prisons Many of these references

are based on hypothetical  or ideological grounds
37
      Gaes    Gerald       G
                      The Current Status                         of Prison Privatization         Research         on American Prisons           Selected   Works

August       2010 pp 147 at pp 1 5
38
     See   eg    Moore Adrian             T   Private Prisons             Quality Corrections         at   a   Lower Cost Reason Public Policy         Institute


Policy Study      No       240   1999         pp 1112 Hakim Simon and Erwin                       A        Blackstone Prison Break          A New     Approach
toPublic Cost and Safety Independent Policy Report June 2014 p 14 Friedmann Alex Apples To Fish Public
and Private Prison Cost Comparisons Fordham Urban Law Journal 42 no 2 2014 pp 503567 at p 510
39
      McDonald         Douglas       et    al    Private        Prisons    in   the United      States         An Assessment        of Current   Practice       Abt
Associates   July 16 1998 pp 3537 Friedmann Alex Apples To Fish Public and Private
                 Inc                                                                                                                                Prison Cost

Comparisons Fordham Urban Law Journal 42 no 2 2014 pp 503567 at p 510




                                                                          CONFIDENTIAL                                                              Page   10

Case 3:16-cv-02267 Document 363-27 Filed 11/20/20 Page 13 of 36 PageID #: 15716
and methodology                 employed Any                       evaluation          of a cost comparison must look                                       at    the assumptions


and     definitions        employed            to   determine            whether they                    are   reasonable and appropriate



23           Second        differences              in
                                                         age design management                                  location             prison population                   and    security


needs       require       the        use    of assumption based                        cost          adjustments                   to                    private            and      public
                                                                                                                                         compare

facilities          Indeed            private       and public correctional                          facilities             that    do not share similar populations


have       different       staff       inmate            safety      and     public         security               needs                For example                 BOP        facilities



generally       confine         US         citizens       and include            programs                that    are designed to teach inmates skills that


they    can use       when       they       are released into the general population                                                 By      contrast       the    BOP         primarily


houses       criminal alien populations                          that    are not necessarily                       expected             to    return to     US          communities


or   BOP      custody       at   private        correctional              facilities        and the              BOP             has instituted         different           contractual


requirements           with respect to programming at those                                          contract facilities



24           Third        evaluating           whether            outsourcing              is        more        effective              than    operating           a    correctional


facility     inhouse             from a cost standpoint requires one                                        to     consider             different
                                                                                                                                                       types of cost factors


As    detailed       in   Exhibit          3   the       costs     that    are relevant                  when         outsourcing               include        those        incurred      to



pay the contractor               and monitor               its    compliance           with the                contract              whereas those               that    are relevant


when managing               a correctional                facility       inhouse                include            the costs incurred                  to   acquireconstruct


operate       and maintain the                 facility




25          Finally        as    is   widely recognized                    in   the    academic                literature that                addresses          the    issue of cost


comparisons            between             private         and     public         correctional                  facilities              the    data     needed           to    establish



rigorous assumptions and perform a comparative                                             analysis of even certain categories of costs across


private and public               facilities         is   not readily available                            This was evident in the                        OIG        Report which


4°
     See   eg   Moore Adrian            T      Private Prisons             Quality Corrections                   at   a   Lower Cost Reason Public Policy                         Institute

Policy Study      No      240   1999        pp 1112 Hakim Simon and Erwin                                      A      Blackstone Prison Break                      A New       Approach
toPublic Cost and Safety Independent Policy Report June 2014 p 14 Friedmann Alex Apples To Fish Public
and Private Prison Cost Comparisons Fordham Urban Law Journal 42 no 2 2014 pp 503567 at p 510
41
     Adrian   T   Moore         Private Prisons Quality                   Corrections           at   a   Lower Cost Reason Public Policy                               Institute     Policy

Study   No    240    1999 p           10
42
     McDonald        Douglas          and Carl Patten Jr Governments                                 Management                  of Private    Prisons       Abt Associates Inc

September         152003         at   pp 4344
43
     US     Government           Accountability            Office       Cost       of Prisons               Bureau           of Prisons         Needs    Better         Data   to    Assess

Alternatives        for   Acquiring         Low          and     Minimum          Security            Facilities              GAO 086            October         2007       available      at

httpwwwgaogovassets270267839pdf                                      p     11      U    S   Department  of Justice FY 2015 Performance                                               Budget
Congressional        Submission Federal Prison System                           Salaries   and Expenses at p 55 See also OIG Report pp                                              1113
44
     Mumford Megan              et    al The Economics                  of Private     Prisons Brookings                          Institute     The Hamilton Project                 2016
p 4 In       order   to   compare the cost of both public and private                                    prisons       it   is    important     to   include      capital     costs of the




                                                                           CONFIDENTIAL                                                                                       Page   11

Case 3:16-cv-02267 Document 363-27 Filed 11/20/20 Page 14 of 36 PageID #: 15717
noted that the                OIG      could         not perform a comparison                                of costs by function                     or department                  across        the


BOP        and     its   private contractors                       due    to    data limitations



26             The       debate         over         cost      savings           in     the     context            of prison            outsourcing                is   well     publicized


numerous              news          articles        have       been        published              on        this     topic           and        it   has    been         at   the     center        of


congressional                   hearings                     Equity             analysts          following                CoreCivic                 during         the       Class      Period


acknowledged                   this    debate discussed the methodological                                               challenges underlying cost comparisons


and recognized                  benefits and cost                   savings from privatization



               B               Numerous                  Factors Support                      Private Correctional                             Facility Cost Effectiveness



27             The       literature          shows        that      there are three principal bases for the                                          cost    savings generated by


private         correctional               facilities               construction related                           costs        personnel             costs         and       private sector


competition                Private contractors                      have experience and expertise                                    in     correctional            facility     design and


construction                   In contrast                government                  corrections                agencies          typically          contract            the    design           and




prison       facility    and monitoring costs for the                      state      agency that oversees the contract with the prison In addition one
must account for differences                   in required          security      levels  and inmate needs which affect the expense of running a prison
Private      companies           are   not required           to    release      many         details       of   their    operations including               details      on the cost of the
services       they      provide        which        limits    the    ability      to   make          comparisons The                Government             Accountability            Office       has

concluded         multiple times             that    the data       are   not    sufficient       to    definitively           claim    that    either     type of prison        is   more cost
effective
45
     OIG Report p 11
46
     See     eg    Volokh           Sasha      Dont End             Federal       Private       Prisons            The Washington Post August 19 2016 available                                      at


httpswwwwashingtonpostcomnewsvolokhconspiracywp20160819dontendfederalprivateprisons           Oppel
Jr Richard          A
            Private Prisons Found to Offer Little in Savings New York Times May 18 2011 available at


httpswww              nytimescom20110519us19prisonshtml

475ee      Federal       Bureau        of Prisons         Hearing Before the Subcommittee                                 on Crime Terrorism Homeland Security and

Investigations           of the     Committee on the Judiciary House of Representatives                                            One Hundred             Thirteenth         Congress            First


Session         Serial        No       11350             September          19        2013       available           at    httpswwwgovinfogovcontentpkgCHRG
113hhrg82847htmlCHRG113hhrg82847                                          htm         See      also    Hearings           before     the       Committee on the Judiciary United
States     Senate       One Hundred            Eleventh        Congress Second Session                             Part    8   Serial       No J1114              September 29 2010 and
November 17 2010 available                          at   httpswwwcongressgov111chrgshrg66817CHRG111shrg66817htm
48
      Opportunities            for   Growth          Reiterate       Buy         SunTrust         Robinson           Humphrey               May 23 2011                 The report     identified

the    following         reasons       why     effectiveness              studies       may     understate           the benefits           of privatization              1     Often do           not

consider       the positive impact of tax revenue                          to   the   State       private          operators       pay taxes          2     Often do          not consider         the

total    costs of public            pension         benefits       or healthcare             because        they    are   difficult       to   quantify      It    is   our   view    that   public

pension       benefits        are    often    higher than           private      operators             3      Most         studies     are adjusted         for     factors     such    as age      of

facilities      oldest        facilities     are     often
                                                       public   but building newer more efficient and well maintained facilities   is a

benefit of privatization                that    should be included                      4
                                                                        There is evidence of greater efficiency less escapes     lower

violence        etc with         private     prisons           5     The        time    it    takes    to   build a       facility     is   shorter   with privatization                allowing
for   alleviation overcrowding sooner rather than later also prevents large capital outlays by the States in the near
                         in

term ability to manage cash flow See also Corrections Future Is Solid Despite FL Decision SunTrust Robinson
Humphrey February 172012 Positive on Prison REITs Were Dancin to the Jailhouse Rock Canaccord Genuity
July     13 2015 pp             89




                                                                                   CONFIDENTIAL                                                                                      Page    12

Case 3:16-cv-02267 Document 363-27 Filed 11/20/20 Page 15 of 36 PageID #: 15718
construction              to   other third party entities Private contractors                                  are typically more nimble and better


positioned          to    build        new     correctional         facilities    faster     and cheaper                than government             agencies                 In


addition          private correctional                 facilities    are not limited by location                        and reduce construction                 costs by


locating         certain        facilities       in less    expensive areas51             As     a result          substantial        savings in construction


cost       and     time         to    build       a   new    correctional         facility       can          be   achieved          through        private          prison


operators52




28              Additionally private correctional                        facilities    reduce        overall            personnel         costs    Approximately

twothirds of correctional                         facilities     operational        costs are devoted                   to   personne153          As     noted above


                                                       tend to be
private correctional                   facilities
                                                                       newer more modern                       facilities       located in lower cost areas


due     to   the    flexibility           of site choice          by private prison             operators               greater      access to capital            via       the


capital      markets and lower budgetary and regulatory hurdles                                               in   order to approve             new       construction


of a facility                  As    a result private           correctional      facilities        can reduce            labor costs in numerous                      ways

including          through            a      newer more             efficiently     designed          facilities             that   require       less    staff      due     to



improved           design capabilities                 eg        improved         sight lines       and technology                   that    allow inmates to be


monitored with fewer correctional                               personnel         b   reducing            administrative              staffing     by avoiding the


larger bureaucratic                    structures       of government            correctional          departments                  and    c   lowering the             cost


per employee including by limiting pension costs55




49
     United      States    Government            Accountability      Office   Prison Construction                  Clear     Communication of the Accuracy                   of

Cost Estimates      and Project Changes is Needed Report to the Subcommittee on Commerce                                                        Justice     Science         and
Related      Agencies Committee on Appropriations                         US
                                                      Senate GA008634 May 2008 at p 3
50
     See   Kish     Richard          J and   Amy F     Lipton     Do    Private    Prisons Really Offer Savings                     Compared      With Their Public

Counterparts              Institute     ofEconomic         Affairs   33 no       12013      pp 93108               at   p 95
51
     See     eg    Hakim Simon and Erwin                    A   Blackstone Prison Break                   A New         Approach      to    Public Cost     and Safety

Independent         Policy       Report June          2014 pp 910
52
     See   eg      Moore Adrian              T   Private Prisons        Quality Corrections          at   a   Lower Cost Reason Public Policy                     Institute

Policy Study        No     240       1999        pp   46    Hakim      Simon and Erwin          A   Blackstone Prison Break                       A New     Approach         to

Public Cost        and Safety Independent                  Policy   Report June       2014 pp 910 2223 27
53
     Moore       Adrian        T     Private Prisons         Quality Corrections       at   a   Lower Cost Reason Public Policy                          Institute     Policy

Study      No    240   1999 p           16
54
     See   eg      Moore Adrian              T   Private Prisons        Quality Corrections          at   a   Lower Cost Reason Public Policy                     Institute

Policy Study        No         240   1999        pp   46    Hakim Simon and Erwin               A   Blackstone Prison Break                       A New     Approach         to

Public Cost        and Safety Independent                  Policy   Report June       2014 pp 910 2223 27
55
     Moore       Adrian        T     Private Prisons         Quality Corrections       at   a   Lower Cost Reason Public Policy                          Institute     Policy

Study      No   240    1999          pp 1617 Hakim Simon and Erwin                    ABlackstone Prison Break                         A New      Approach        to   Public

Cost    and Safety Independent                    PolicyReport June 2014            pp 910 Kish Richard J and                         Amy F   Lipton         Do
                                                                                                                                                          Private

Prisons      Really Offer            Savings      Compared With Their Public Counterparts                           Institute       of Economic Affairs 33 no 1
2013         pp 93108




                                                                         CONFIDENTIAL                                                                        Page      13

Case 3:16-cv-02267 Document 363-27 Filed 11/20/20 Page 16 of 36 PageID #: 15719
29          Finally        an often cited economic                  driver of lower costs                   is   competition           in   the private         sector


Competition among private prison firms                              to   win and keep government                               contracts        exerts pressure


on the costs         of such        contracts56              As   discussed in Section                    IVB         the   BOP        s   prison     outsourcing


contracts         are     awarded           after       an    RFP    process          to     the          organization            that       made        the        most

advantageous              proposal




VI          Evaluation            of CoreCivics               Quantification          of Its      Cost Savings               to   the       BOP

30          Plaintiff      claims that            CoreCivic quoted                specific       percentages             of savings that            it   claimed          to



generate        for the         BOP         and yet          knew    that      these       comparisons                 were       at   best     misleading57

CoreCivic acknowledged                      and        identified that      its   claims      about cost              savings were based                 on     certain



assumptions about                how   to    define and measure cost                 effectiveness                or cost      savings         As    explained            in



this    section         these     assumptions            were     clearly     articulated             were        consistent           with    findings             in   the


literature that         evaluates      the relative           cost of the private           prison industry                 and were conservative



            A             CoreCivics               Cost       Comparisons             Relied              on     Publicly         Available              Data            and

                          Disclosed         Its    Sources



31          The quantitative               disclosures        made by CoreCivic                  are summarized                 in     Exhibit      21 Two                of


the    statements         identified        by     Plaintiff      reference        cost     savings            estimates       contained          in     a publicly


available         study     published             by    two    Temple        University           economists                      In       particular      Plaintiff



identifies        a statement          in   CoreCivics            2013      Analyst         Day       presentation             that        CoreCivic provides


                  costs                 of        12     or more    substantiated
                                                                                                                                                    59    60
                                                                                                                                                                    In the
lainnual                   savings                                                           by Temple University study




56
     See   eg   Moore Adrian         T      Private Prisons        Quality Corrections           at   a   Lower Cost Reason Public Policy                      Institute

Policy Study      No      240   1999 p            15 Undeniably      the
                                                     key to the lower costs of the private sector is competition In
order to win contractsand keep thema firm must be efficient Rising costs or cuts that lead to poor quality would

soon take a firm to where it could win no more contracts
57
     Consolidated       Complaint      11186
58
     Hakim Simon and Erwin             A    Blackstone Prison Break                A New      Approach           to   Public Cost      and Safety Independent

Policy     Report June      2014 p 4
59
     Consolidated       Complaint      11153       referencing    CCA    Americas           Leader        Partnership       Corrections Presentation                 2013
Analyst     Day   Durable       Earnings    and Significant Growth Potential                 October           2 2013 p      15
60
     Consolidated       Complaint ¶ 155            The other statement       identified     by   Plaintiff       was not a statement contained                 in   a    CCA
press release or filing          Instead     it   was a Times Free Press          article   discussing           a statewide    campaign        against    CoreCivic

started         ACLU The article included a statement that Citing Temple University economists CoreCivic
           by the
company    spokesman Jonathan Burns said in a prepared statement that forprofit prisons save taxpayers 17 percent in
corrections  costs Brogdon Louis Critics Point Finger at CoreCivic For Profit Prison Operator Taken to Task for

Campaign Giving Operations Times Free Press May                               5 2014




                                                                    CONFIDENTIAL                                                                         Page 14
Case 3:16-cv-02267 Document 363-27 Filed 11/20/20 Page 17 of 36 PageID #: 15720
presentation            CoreCivic               identified           the source for the estimate and disclosed that the study received


funding       by members of the private corrections                                         industry 61             CoreCivic reported the                       results      of and

made       a clear       reference to                 a publicly             available        study           The    study outlines                the     methodology               and


assumptions             the     two        Temple               University            economists             employed            to      arrive      at    the    cost     savings


estimate62            Therefore            I   will      focus the remainder of this section on the other quantitative                                               statements


identified       by     Plaintiff




32           The       other category                 of quantitative                cost    comparison             statements identified by Plaintiff                               are


comparisons             that    CoreCivic provided                           of operational                cost     savings            between CoreCivic and the


BOP        which appeared                  in   each quarterly               investor presentation from                      3Q2014             to   1Q 2016 CoreCivic

compared the             BOP          s   reported daily operating                        cost per inmate                per diem               to   CoreCivics            average


per diem         revenue             across         all        of   its   facilities       BOP         and non           BOP            estimating          operational              cost


savings that ranged between                               9         and    18       for   3Q 2014          to    1Q 2016          as     shown        in   Exhibit        21

33           To draw comparisons between                                     the    BOP      s   operating         costs     and       its
                                                                                                                                             per   diem CoreCivic used

its    own    publicly         disclosed              data and the data                   publicly released by the                      BOP63            These data sources


were referenced               in   the footnotes                    of the published             cost comparisons
                                                                                                                                  64
                                                                                                                                         The    BOP        s   operating             cost


per     day    was derived from the limited data released by the                                                    BOP      on    its       per diem costs and annual


cost of operating              its    correctional                  facilities      and contracting               out to privately operated institutions65




61
      CCA    Americas Leader Partnership Corrections Presentation 2013 Analyst Day Durable Earnings and Significant
Growth Potential      October 22013 p 15 Temple Universitys Center for Competitive Government in April 2013
Contracted      Prisons       Cut Costs without                     Sacrificing Quality             This   study received         funding       by members          of the private

correctionsindustry citing                         theworking paper version of the June 2014 study  See Hakim Simon and Erwin                                                          A
Blackstone Cost Analysis of                        Public and Contractor Operated Prisons April 292013 Hakim Simon and Erwin                                                           A
Blackstone Prison Break                        A New           Approach      to    Public Cost      and Safety Independent                    Policy     Report June       2014
62
      Hakim Simon and Erwin                    A   Blackstone Prison Break                       A New       Approach       to   Public Cost         and Safety Independent

Policy    Report June          2014
63
      See Deposition of        Bill       Dalius February 262020                      Dalius Deposition pp 65156814
64
      Corrections      Corporation of            America Form               10K     and    10Q      for the     fiscal   years   20112016            CCA       Americas         Leader

Partnership      Corrections Investor                    Presentations            20142016          See also Dalius Deposition                  pp 6515689
65
      Federal Prison        System Per Capita Costs FY 20092017      The BOP reports average annual per capita                                                   costs   by   security

classification        level   both inclusive and exclusive of support costs allocated overhead costs See                                                    eg     Federal      Prison

System Per Capita Costs FY 2015 February 112016                                              Within the         BOP      cost accounting         system the term support
costs refers to a set of common or joint expenditures                                        that    are     budgeted      and tracked          centrally The four major
categories     of   BOP       support      costs are training regional                     office    costs      national programs and central office costs                            See

Nelson       Julianne         Competition                 in    Corrections          Comparing Public               and Private Sector Operations The                            CNA
Corporation         December 2005 pp 2325                                 In the   BOP    per capita cost sheets            support       costs are allocated        across prison

security     levels    as   a percent      of annual            obligations




                                                                                   CONFIDENTIAL                                                                          Page   15

Case 3:16-cv-02267 Document 363-27 Filed 11/20/20 Page 18 of 36 PageID #: 15721
34             CoreCivics              average owned per                   diem          figures were consistent with the average                                              per diem


revenue         figures presented in                 its    SEC filings                     CoreCivic used company wide average                                                per diem


for    its    SEC filingsthe               per diem rates for                   all    of the facilities           it    runs for government                             partners       But


as    explained         in   Section      VI     C    below          it   would have reported even greater cost savings estimates                                                          if



it    had     based      its      cost   savings        calculation             on the         per      diem revenue                  it   earned              for       BOP   contract


facilities         only



               B             CoreCivics Real Estate Cost Adjustment                                              Was        Reasonable


35             In calculating            the   per diem            cost    differential           between the                 BOP          and CoreCivic                    CoreCivic

took        into   account           an estimate of the             real estate          costs incurred             by the           BOP            The approach                 used by


the     Company              was       appropriate          for at        least       the    following            two       reasons             First               as    discussed       in



Section        V     above           land construction               and maintenance expenditures                                 together           constitute             an area in


which         governments              can realize         significant           cost       savings through                 outsourcing                   Second            adding        an


estimate           of real estate         costs    to      the     BOP      s   per diem           costs        made        the       BOP       s   operating              costs   more


comparable             to    the per diem cost               of outsourcing                 prison        operations             to   CoreCivic                     Indeed       besides


not including support costs such as administrative overhead                                                       legal        and pension expenses67                            the per


diem         costs   reported by the             BOP       do not include the costs                       it    incurs to build or maintain correctional


facilities             In contrast         CoreCivics               per diem price                is    an all in             rate    that   is     meant            to   compensate

CoreCivic             for      all    variable       and          fixed    expenses               including              capital           outlaysin                     other   words

CoreCivics per diem revenue                           is    similar to an analysis that attempts to answer the question of                                                         but

for the private prison industry what would the                                          total     cost be to the              government                       It   was reasonable




66
      Compare        eg CCA            Americas      Leader        Partnership         Corrections         First Quarter              2016 Investor             Presentation            May
2016 p 13 to Corrections                 Corporation of            America Form             10Q        for the quarterly period              ended March 31 2016                        filed

on May 52016 p 33
67
      See    C0RECIVIC1327566593                      at    573      See also          McDonald          Douglas        C   and Kenneth             Carlson Contracting                   for

Imprisonment           in the Federal      Prison     System         Cost       and Performance            of the Privately Operated                      Taft Correctional

Institution          Abt Associates Inc October 1                    2005         at   p 40
68
      The per diem costs reported by the BOP do not include Buildings and                                               Facilities      costs       which include              new prison

construction    modernization and repairs costs above $10000   See United                                               States    Government              Accountability           Office
Federal Bureau of Prisons Methods                          for Estimating Incarceration and Community Corrections Costs and Results of
the Elderly Offender              Pilot Enclosure           I Briefing for Congressional Requesters GAO 12807R Enclosure I p 17
69
     Deposition of Patrick             Swindle     30b6             January       9    2019 Swindle               30b6            Deposition pp                      90239261 So
when        BOP      look    at   individual per     diem level youve got                   capital     costs   that    are   excluded So            is   it   purely the operating

per   diem for       that facility     We      include      all   of those plus         capital    recovery        in    ours So our         cost           structure       assumes the
recovery       of    capital So we have           our operating           cost    and our       capital        recovery     embedded            in our per               diem    See also

Dalius Deposition              pp 6515689            85258714




                                                                           CONFIDENTIAL                                                                                     Page   16

Case 3:16-cv-02267 Document 363-27 Filed 11/20/20 Page 19 of 36 PageID #: 15722
for CoreCivic to adjust the                        BOP          s   per diem costs                 for real estate             costs to approximate                   what they

would be          if    they reflected           the full           costs          of operating       a correctional              facility         which         is   especially


true given           that     the   BOP     s   construction               and maintenance                   costs    have been increasing                       As shown          in



Exhibit          4     data    on the      actual       costs        incurred             by the   BOP        between           1998 and 2015 for new prison

construction              show      that   the agencys               average             construction         costs per diem have               risen        since     1998 and


are similar to the amount of CoreCivic                                         s   real estate     adjustment


36           CoreCivic disclosed                      that   it     estimated the              BOP       s   real    estate     costs to      be   $1200$2000                     per


                  The       real     estate      adjustment               that           CoreCivic used              as   part     of   its   cost      comparison                was

conservatively                based       on the minimum of the range or $1200                                            per    diem The              calculation           of this


estimate was reasonable as                       it   reflected the                 Companys          estimate of the average                   total       cost to the       BOP

per bed of building a                 new       correctional              facility         $175$250            million per          1000 beds               amortized          over


the estimated useful life of a                        prison Moreover CoreCivics                                     real estate        adjustment           was consistent

with       the    average           per    diem       construction                  cost    incurred         by the       BOP          during the           tenyear          period


spanning          20062015                see   Exhibit             473 and was                in line     with estimates of prison construction                              costs


that     exist in       the research          literature            on public and private correctional                             facilities               Finally the real


estate      adjustment               was    consistent              with            and     conservative             relative      to     estimates           presented            by

CoreCivic            in   an   internal       analysis comparing                          private prison         per diem rates with those of the                            BOP

According            to that        analysis the         BOP          s   estimated real estate                 cost per day was              $1953           in      201175




70
     A   2012    GAO      report indicates        that   according                  to   BOP   officials     reported     total   daily costs   do not represent the              full

cost of operating           BOP     facilities     and specifically total daily costs do not include construction    maintenance                        MR
     repairs      or   depreciation              See United States Government     Accountability Office Federal Bureau of Prisons
Methods      for Estimating Incarceration                    and Community Corrections                       Costs   and Results        of the Elderly Offender               Pilot
Enclosure        I Briefing for Congressional                 Requesters                 GAO 12807R           July   27 2012       Enclosure       I    p   18
71
     See   eg CCA             Americas      Leader Partnership                     Corrections      First Quarter         2016 Investor Presentation                   May 2016
p    13
72
     Swindle         30b6           Deposition        p 28814 And BOP                           is building     at    175000      to   250000      to       Letcher     County         is

over     300000 dollars a bed                   the   capital       win   is       a meaningful cost         savings
73
     While the average per diem construction cost incurred by the BOP between 1998 and 2015 is $1139                                                                  that   average
rises to  $1674 when considering the 20062015 period and $1750 when focusing on 20112015
74
     Hakim Simon and Erwin                 A    Blackstone Prison Break                         A New        Approach     to   Public Cost    and Safety Independent

Policy     Report June 2014 p 26
75
     See Deposition of Patrick              Swindle February 21 2020 Deposition Exhibit 300 C0RECIVIC1327565593                                                                   at

572




                                                                                   CONFIDENTIAL                                                                       Page   17

Case 3:16-cv-02267 Document 363-27 Filed 11/20/20 Page 20 of 36 PageID #: 15723
           C              CoreCivics                  Per      Diem             Cost        Savings               Estimates            Were          Reasonable                    and

                          Conservative



37         The observations                  that     I   have derived from analyzing CoreCivics                                        actual      per diem revenues


from     BOP        contracts          are   consistent            with CoreCivics                    quantitative               assertions of cost              savings            As

reflected        in   Exhibit          5   throughout              the    relevant         period          the    average         per diem         cost     to   the     BOP         of


contracting           with      CoreCivic was lower than the per diem cost                                              it   incurred        to   operate        its    own low

                                  6
security        facilities             Also      as       shown      in    Exhibit          5     during          the   same period               each     of CoreCivics


BOP     contract         facilities        reported lower per diem                          revenues             than the         BOPs        per diem           cost    for       low

                                77
security        facilities




38         Further           CoreCivics               cost    comparisons                were conservative                       for several       reasons             First the


BOP      represented only                 12     of CoreCivics                  revenue         on average              between 2011 and 2016 while                            35
was     attributable         to      ICE and      the      USMS 45                 was derived                   from contracts with                state     agencies             and


8       from other customers see Exhibit                                 1      As shown              in   Exhibit           6   the per diem revenue                  used        as   a


basis for CoreCivics                    average owned per                       diem        in    the       cost comparisons               was higher than the per

diem revenue             CoreCivic received                    on average                for    its   BOP contracted                  facilities          Had CoreCivic

based     its     cost    savings calculation                  on the per diem revenue                             it   earned       for     BOP    contract            facilities



alone      it     would         have       reported          even        greater         cost      savings          estimates              This      demonstrates                  that



CoreCivics               estimates           were         conservative              and         reflected           the       fact     that       CoreCivic             received


comparatively             lower         rates    from        its    BOP         contracts          than       from contracts with                    other       government


partners



39         Second            while the          BOP        reports        its   per diem operating                      costs      both inclusive            and exclusive


of support costs               CoreCivics             cost comparisons                   appear         to   be based on the per diem costs exclusive


of support            costs78                         costs    include           administrative overhead                                                         and payroll
                                      Support                                                                                        legal    expenses




76
     Including      support     costs     and adjusting for real estate              costs for         BOP       facilities       While there       is   variation over        time
these   results     generally hold         even without adjusting for               real    estate     costs     and without adjusting for support costs
77
     Including      support       costs    and adjusting for             real   estate     costs      for    BOP     facilities      and estimated          support      costs      for

CoreCivic       s   BOP contracted           facilities

78
     For example the Q3 2014                  and Q4 2014 investor presentations                            report a per         diem for the      BOP      of   $7300        which

appears   to reflect  BOP s per diem for all security classifications
                          the                                                                                excluding support          costs      of    $7303 for       FY 2013
Compare         eg CCA Americas Leader Partnership Corrections                                               Fourth          Quarter    2014       Investor      Presentation
February    2015 p        11    to    Federal Prison       System Per Capita Costs                    FY 2013           dated    December         20 2013




                                                                            CONFIDENTIAL                                                                               Page   18

Case 3:16-cv-02267 Document 363-27 Filed 11/20/20 Page 21 of 36 PageID #: 15724
expenses and                            such costs                 are covered             by the all                 in       contract            rate that         is    meant           to    compensate

CoreCivic for                      all     variable                and fixed expenses                               Thus CoreCivic                        s   choice         of source                   data         was

conservative                      An      alternative                 less       conservative                yet      still       appropriate             comparison would                            utilize           the



average             per diem               cost          for low             security          BOP          facilities            inclusive             of support               costs           Indeed               had


CoreCivic                 relied         on the              BOP         s   low        security       per diem                costs       inclusive            of support costs                          it    would


have estimated even greater cost savings                                                       relative        to     the      BOP8081

40             Finally                  the    context               in       which            BOP          operates              correctional                facilities            and         manages                 its




population                 levels        further lend support to CoreCivics                                               quantitative                statements about cost savings to


the    BOP               While prison populations                                  declined during the Class Period overcrowding                                                           increased until


2013 and remained an issue for the                                               BOP             In addition                   as discussed by CoreCivic during the Class


Period




79
  See C0RECIVIC1327566593         at 573 See also McDonald Douglas     and Kenneth Carlson Contracting for                                     C
Imprisonment in the Federal Prison System   Cost and Performance of the Privately Operated Taft Correctional

Institution Abt Associates Inc October 1 2005 at p 40
80
      Had    CoreCivic             relied      on the         BOP s          low    security     per    diem costs inclusive                    of support          costs    it    would have                estimated

its   cost savings               relative      to    BOP           per   diem costs of $7503 for                  FY 2013 instead                        of   $7300 and $7788 for                            FY       2014
instead      of     $7600           See Federal Prison               System Per Capita                        Costs FY 2013 dated                        December           20 2013              Federal         Prison

System Per Capita Costs                         FY           2014 dated December 19 2014
811 understand                  that     Plaintiff           claims      that    contract                            and oversight              costs should             also     have been considered
                                                                                                monitoring

However             it    is    reasonable          not       to   include       oversight           costs    that       are   incurred        by federal           agencies         such        as    the     OIG         in


comparisons               of costs across the                      BOP       and private        prisons because                they      are   independent           bodies         whose costs are kept

separate       from the agencies they oversee                                   Indeed the OIG                is   an independent              entity    within the         DOJ          that   reports         directly

to    both the Attorney                  General             and Congress               To preserve           its
                                                                                                                     independence               its
                                                                                                                                                      budget        appropriations are maintained

separately          from         that    of the     DOJs            other agencies               The OIG            is in      charge     of auditing          and investigating                 all    complaints

of misconduct                  pertaining       to       a   multiplicity          of   DOJ     agencies            including the          FBI        USMS BOP               and Bureau                of      Alcohol
Tobacco            Firearms            and Explosives                ATF               among others            Given the number of agencies                               that    fall    under        its     purview
even    if   its   costs        were     to   be allocated            to     the   BOP         on a per diem per inmate basis the resulting amount                                              would          likely      be

negligible               For context           in    2014 the            OIG       s   enacted budget              appropriations              were     1     of    that    of the        BOP         and      04          of

the    DOJs         discretionary federal                      budget           See Office of the Inspector                        General          OIG        FY        2015 Budget             Request              At   A
Glance             httpswwwjusticegovsitesdefaultfilesjmdlegacy20131118oigpodf                                                                                 U      S     Department                  of      Justice

Summary                                        of                               Budget                               Authority                                 by                               Appropriation
httpswww justicegovsitesdefaultfilesjmdlegacy20140526bapclf                                                                                    As       for    the        BOP s           specific             contract

monitoring               costs     they       are    fixed overhead                    costs   that    are     not       likely    to   vary for marginal changes                          in    private          prison

contracting              because these monitoring functions                                cover      all    private       contracts           Further        the   literature that             quantifies these

costs suggest                  an increase          to   the cost of outsourcing                      of approximately                   195225                     of   total     estimated            contracting

costs       Accordingly                 none of the conclusions                         regarding cost              savings        would be           altered       had these been included                             See

McDonald                 Douglas         C    and Kenneth                Carlson Contracting                       for   Imprisonment              in   the Federal Prison                System               Cost     and

Performance                of the Privately              Operated Taft Correctional Institution                                         Abt Associates Inc October                              1 2005            at    pp
15 20          See also           Nelson Julianne Competition                                   in   Corrections               Comparing           Public      and Private               Sector       Operations
The    CNA          Corporation               December 2005 p 23
82
      See    CORECIVIC1224206                                  Dalius Deposition                 p 982125                   U
                                                                                                                 S Department of Justice                                          FY      2017 Performance

Budget       Congressional                   Submission Federal Prison                          System Buildings and Facilities at p 5




                                                                                               CONFIDENTIAL                                                                                            Page      19

Case 3:16-cv-02267 Document 363-27 Filed 11/20/20 Page 22 of 36 PageID #: 15725
                It   is    important to               note         that   as     the             rate       of overcrowding                        and the          BOP          s    own
                facilities           decline      sic         the     average            cost         to     house         an offender                in    a   BOP     operated

                facility         per       day        continues            to       increase                 which         only          improves               CCA          s       value

                proposition to the                  BOP

41              Specifically               under the           formulas provided                             in     the    BOP           contracts              the    BOP            s     per capita


outsourcing               costs       will   be lower          if   the    BOP          fully      utilizes          the contracted                   capacity than if                    it    does not


Exhibit              71   illustrates           that    the    per diem               cost       to     the       BOP       varies           substantially             depending                     on the

extent          to    which          the     BOP       chooses            to     utilize          the        available          contracted                 capacity          at       CoreCivic              s




facilities




42              Similarly even                  though         overcrowding                      of    its    own        facilities          is    likely       not in the                BOP        s   best


interest the              mathematical                 result       of overcrowding                         is   that     the    BOP           s    per capita          costs             decrease         as



overcrowding                    worsens          because            fixed       and overhead                      costs        are      allocated            across      a larger inmate


population                     Thus        as   shown        in     Exhibit           72         the    BOP          s   per diem costs                   are negatively                   correlated


at least in          part with the extent to which                              its    correctional                 facilities         are overcrowded                       Consistent with


this      finding          an internal                comparison               of private               prison           and    BOP            per        diem      rates        conducted                by

CoreCivic                 in    2011         noted       that        overcrowding                       at       BOP        low          security           facilities               skewed              cost


comparisons                    and     made       the        BOP whose                   facilities               have      no         firm capacity                  cap            appear           more


operationally                  efficient        than     the        private           sector           whose             capacity         is       contractually             capped                      For


example              in    FY        2014       BOP       correctional                 facilities             operated           at     an average               occupancy                      of   137
whereas CoreCivics average                                   compensated occupancy                                in that       year for            its   BOP contracted                        facilities



was approximately                          10786




83
      Corrections          Corp of America              at   REITWeek               NAREIT             s   Investor       Forum         June       52014
84
     Hakim Simon and Erwin                      A     Blackstone Prison Break                           A New           and Safety Independent
                                                                                                                     Approach           to   Public Cost

Policy      Report June           2014 p 29 As                     prisons  become more overcrowded the lower marginal cost of each additional
inmate      drives        down       the   facility    per inmate         average cost Because state run prisons are much more likely to operate
under       overcrowded              conditions   for example California the average per inmate cost is understated compared to
private     facilities          operated at or even below capacity         Further cost comparisons   would tend to be biased against

private     facilities         if their utilization rates were lower than public facilities See also Deposition of Cameron Hopewell

January         17 2020 pp 60146111                          Hopewell Deposition                       Exhibit       179 CORECIVIC1021829891                                         at   840
85
      See   C0RECIVIC1327566593                               at   570      BOP          fills    its      Low      Security         facilities      at   greater     than       150           of capacity

thus enjoying greater                 operating       efficiencies        than the private                 sector    which      is    limited to          115    of    capacity
86
      U     S   Department   of Justice                 FY     2017       Performance              Budget           Congressional              Submission Federal                    Prison          System
Buildings        and Facilities at p 5                   Corrections            Corporation of
                                                               America Supplemental Financial Information for the

Quarters Ended December 31 2013 March 31 2014 June 30 2014 and September 2014 The BOP s FY2014 spans
from the fourth quarter of 2013 through the third quarter of 2014 CoreCivics average compensated occupancy for
FY 2014 using BOPs fiscal year period of 107 represents the weighted average compensated occupancy across
the   five facilities          over the four quarters based                    on     their   stated         design      capacity




                                                                                    CONFIDENTIAL                                                                                               Page 20
Case 3:16-cv-02267 Document 363-27 Filed 11/20/20 Page 23 of 36 PageID #: 15726
43          In    summary             the    approach            CoreCivic followed                  in   comparing             its      per diem revenue              to   the


per diem costs reported by the                           BOP     for      low security prisons                 is   consistent with the underlying cost


and revenue          data and conservative given the manner                                       in    which the             BOP        accounts      for    support and


real estate       costs




VII         Evaluation              of CoreCivics                General Cost Savings Statements


44          CoreCivic made cost related                               statements           that    are       supported          by the         available        published


research and            its   own     internal           metrics          When      read in the context                  of available         published         literature



CoreCivics           statements             used         specific     cost       terms     and appropriately                   qualified       its    statements        such


that    they      did    not    guarantee            an absolute             cost    savings         under          any       and    all    possible         assumptions


methodologies or calculations                                 These statements were supported and reasonable



45          Plaintiff         alleges that           contrary              to their      representations                 to   investors defendants                knew        or


recklessly        disregarded                 that        CoreCivic              did not create           cost      savings for the            BOP87            However

Plaintiff        does not define or explain                      what       is    meant by create                cost savings                and does not point               to



any     particular            methodology                or   data    that       would       serve      to     evaluate         that       claim         To     the    extent


Plaintiffs        allegations          regarding              CoreCivics           qualitative          cost     savings        statements are based                   on the

quantitative        cost comparisons                     CoreCivic disclosed                    such statements are addressed                           in   Section    VI


46          The     qualitative             cost     statements            made by CoreCivic                        in   connection           with      the     cost   of    its




services were statements that did not constitute                                     guarantees           that      CoreCivics             services      generated          cost


savings        under          any     and     all        possible         assumptions             methodologies                     or     calculations                These


statements were                not    direct        comparisons             of total       costs       across        different           service     delivery models


Rather CoreCivic used various cost related terms that                                              in   the context of cost comparison literature


do not     all    have a single             definition that           is   identical       to   create cost savings


47          The alleged             qualitative           misrepresentations               made by CoreCivic                        in   connection          with the cost


of   its   services           which    are presented                 in   Exhibit        22       can be broadly categorized                          as     follows         1
descriptions        of a competitive                      cost   structure          that   provides          economies of scale                        2      descriptions




87
     Consolidated       Complaint       ¶11
88
     See Exhibit    21
89
     See   eg     Consolidated         Complaint ¶123             Our industry           benefits       from     significant        economies        of scale    resulting in
lower operating         costs per inmate            as   occupancy        rates   increase      We   believe        we have been           successful      in increasing     the




                                                                           CONFIDENTIAL                                                                         Page   21

Case 3:16-cv-02267 Document 363-27 Filed 11/20/20 Page 24 of 36 PageID #: 15727
of CoreCivics                   services      as       a cost            control     solution9°                3     descriptions              of CoreCivics                 services as a


costeffective                   alternative91                 4          references to cost                    efficiency92                5      varied       descriptions             of cost


savings         including operational                         cost         savings           shortterm savings                       and longterm savings and                                   6
description              of a compelling                value proposition                                 The terms cost savings cost effectiveness


cost efficiency                       competitive                   cost     structure               cost control                    and value               proposition convey


CoreCivics                opinions         regarding                the     relative         cost         of   its   services         in    the      context          of private            prison


outsourcing                However           the use of those terms does not equate                                             to   an     all   encompassing                 comparison

of costs across                 different     approaches                   to    service          deliveryie                  an     absolute comparison                      of costs that


the     BOP         would have incurred                       if    it    did housed              the same inmates as opposed                              to    CoreCivic                  In this


section         I   discuss the meaning                       of the various                 cost terms used by CoreCivic                                 as   they are understood


in    academic            literature         in   the practice                   of government                 procurement                 cost     accounting             generally           and


specifically in                the context         of evaluating                  government                   contracts




                                  1       Cost Savings



48          The term cost                  savings can take                       on several              meanings and               is    necessarily           a relative           measure

of the     effects             of the    measures             that        companies or governments                                 enact to reduce               costs          In trying to


define      cost           savings         the         National              Association                  of     State        Procurement                Officers             NASPO
Benchmarking                    Task     Force95 the                     Task Force                  reckons that              there              are as     many          definitions          for




number of residents                in    our care        and continue               to    pursue      a   number of           initiatives         intended      to    further    increase       our

occupancy           and revenue            Our competitive                   cost        structure    offers         prospective           customers       a    compelling           option     for

incarceration
90
     See   eg        Consolidated          Complaint               11126    We       believe         the outsourcing            of prison          management             services     to   private

operators     allows           governments        to    manage increasing                  inmate populations            while simultaneously controlling correctional

costs   and improving correctional                      services           We     believe         our customers         discover       that       partnering with private              operators
to    provide        residential         services        to    their        inmates         introduces          competition           to    their       prison       system      resulting       in


improvements              to   the quality   and cost of corrections                       services       throughout      their      correctional         system
91
     See   eg  Consolidated Complaint 11122                                We
                                                   believe that we offer a costeffective alternative to our government


partners  by reducing their correctional services costs while allowing them to avoid longterm pension obligations for
their   employees and large capital investments in new prison beds
92
     See   eg        Consolidated          Complaint           11162       Modern             stateoftheart            facilities      that       improve safety           security     and cost

efficiencies
93
     See   eg        Consolidated         Complaint           ¶122 159160
94
     See   eg        Consolidated         Complaint ¶120                   Our primary              business         strategy      is to   provide      quality corrections             services

offer a compelling               value    and increase occupancy                     and revenue while maintaining our position                                      as   the leading       owner
operator    and manager of privatized correctional                                  and detention facilities
95
     NASPO          is   the   main professional association                      for     state    contracting        and procurement               officials    and one of the leading

organizations             on    professional           standards           for   procurement              practices      at    all   levels        of   government              See     National

Association of            State   Procurement            Officials          Who We Are                    available      at   httpswwwnaspoorgabout                             last    accessed




                                                                                    CONFIDENTIAL                                                                                 Page 22
Case 3:16-cv-02267 Document 363-27 Filed 11/20/20 Page 25 of 36 PageID #: 15728
cost    savings and cost            avoidance            as     there are business school professors                              who     espouse          a particular


business philosophy                     and   that    neither of these types of cost reductions has universally accepted


definitions       or methods by which                      it   is   tracked      and applied            to   a business enterprises                   financials

NASPOs          work        in this     area shows              that    there     is   no uniform             definition      of cost           savings         and     that



any claims about cost savings                        for
                                                            government            contracting            should     be       1    examined            in   reference to


a specific      set    of cost     savings actions                   and    2   evaluated considering                  the measurement                     assumptions


and benchmarks              that   are appropriate                   and relevant       to   those       specific     actions97



49         CoreCivics              statements           about cost              savings      were        not    claims       that      CoreCivic           offered      the


lowest cost alternative                 under any          set   of cost        savings assumptions or methodology                                    The references


that   CoreCivic made              to   cost savings were limited by the                                 clear   context in which                they were          made

As     explained       in this     section           these      assumptions            and context were disclosed                         in    the    documents          in



which     the references appeared                       For example CoreCivic                           stated   in   its    forms       10K         in for   the years


ended on December 31                     20112014


           We        believe      the    outsourcing                 of prison     management                 services       to   private        operators

           allows governments                   to   manage           increasing        inmate populations                  while simultaneously

           controlling         correctional             costs         and    improving            correctional          services           The        use     of

           facilities       owned and managed by                           private     operators allows               governments               to    expand

           prison       capacity        without         incurring large                capital     commitments               or debt       required           to

           increase         correctional             capacity                Outsourcing               correctional          services           to    private

           operators         also       enables         government              agencies          to    avoid     costly      longterm pension

           obligations             We    believe these advantages                       translate         into significant             cost savings for

           government             agencies98




50         This       statement referred                to specific          areas in which              prison    outsourcing            can provide              benefit


to     public        correctional         agencies               1      operational          flexibility           2        new        correctional            facilities




7282020         In   2007   the    Benchmarking Task Force developed                         an   analytical     framework        to   assist   government         officials

in measuring     the effectiveness         of   their   cost control efforts
96
     National   Association of          State   Procurement             Officers       NASPO       Benchmarking Workgroup                       Benchmarking            Cost

Savings   and Cost Avoidance Research Brief September 2007 pp                                          34
97
     National   Association of          State   Procurement             Officers       NASPO       Benchmarking Workgroup                       Benchmarking            Cost

Savings   and Cost Avoidance Research Brief September 2007                                       p 5
98
     Corrections Corporation of           America Forms                10K   for the    fiscal    years   20112014




                                                                         CONFIDENTIAL                                                                         Page 23
Case 3:16-cv-02267 Document 363-27 Filed 11/20/20 Page 26 of 36 PageID #: 15729
construction             and       3         pension        obligations99                   These       asserted            benefits           are    congruent           with   those


described in academic research in connection                                               with the privatization of correctional                                   facilities100




                               2         Cost Effectiveness



51           Cost         effectiveness                    is     a    measure              of whether                 costs      are     minimized            for the        desired


outcome                  Key       to        the    concept        of cost         effectiveness             is   that      it   considers both               the    costs   and the


outcomes           of different                service      delivery           models             Stated          differently costeffectiveness                              analysis


takes     account        of both the costs and effects                                   of selecting        alternatives               making         it   possible to choose


those     alternatives          that          provide       the best results for any given                              resource outlay                or that minimize the


resource         utilization            for
                                                   any    given         outcome102                 As     a result               a cost        effective       service       delivery


approach          may     or   may           not produce the lowest total cost                               or lowest            marginal cost compared to other


potential        service delivery approaches



52          CoreCivics opinion statements about cost effectiveness were generally                                                                           related to     a specific


outcome            For example CoreCivic disclosed                                           in   the   Business                   section       of    its    Form        10K we
believe      that       we     offer          a costeffective                 alternative          to    its      government              partners           by reducing          their



correctional            services             costs      while allowing them to avoid                              longterm pension obligations                               for their


employees and large                     capital          investments           in    new     prison      beds                    Embedded            in this    statement about


cost     effectiveness             is   the notion             that     CoreCivic provides                     its
                                                                                                                       government              partners        an alternative        to



an inhouse prison management                                    system and thereby helps them minimize the amount of resources


spent     on     specific      areas such as pensions and                                 new     construction                   Thus     it   would generally be more


99
      Similarly      CoreCivics                statement        that    Short             and longterm savings                   by     governments          can    be achieved      by
contracting       with the private              sector without          sacrificing        quality      as   part of      its    investor presentations             was not made      in

reference    to   its   services        to   any    specific     customer           It   was a reference          to   the conclusions          reached       in a study conducted

by the two Temple University economists in June 2014 which CoreCivic cited in its investor presentations The same

study was cited as support for a statement made about cost savings in CoreCivics   2013 Analyst Day Presentation
See    CCA       Americas       Leader             Partnership         Corrections         3Q14 1Q16           Investor          Presentations         CCA      Americas         Leader

Partnership        Corrections           Presentation            2013         Analyst       Day    Durable           Earnings      and     Significant   Growth Potential
October     22013 p 15 Hakim                         Simon and Erwin              A      Blackstone Prison Break                      A New      Approach to Public Cost and
Safety Independent              Policy         Report June             2014 p 4
100
      See Section       VB
101
      Fmkler      Steven      A    Robert          M     Purtell      Thad    D    Calabrese       and Daniel           L   Smith Financial Management                     for Public

Health     and Not for Profit Organizations                            4th   Edition      New     York Pearson              2013 p         623       emphasis       in   original
102


103
      Levin Henry         M     CostEffectiveness                  A    Primer Newbury              Park       CA        Sage      1983 p 11
       Corrections Corporation                     of    America Forms               10K     for the      fiscal        years     20112016            See       eg
                                                                                                                                                                 Consolidated

Complaint¶122             I   note      that    this    particular statement              does not discuss quality of service                     which is referred to in other
sections of Corrections              Corporation of             America Form              10K see       eg        Business        Strategy       section of    Form       10K    for the

fiscal   years    20112016




                                                                                  CONFIDENTIAL                                                                             Page 24
Case 3:16-cv-02267 Document 363-27 Filed 11/20/20 Page 27 of 36 PageID #: 15730
cost effective         for the           BOP       to   leverage existing private correctional                                  facilities     than build or acquire


new     facilities     and          hire      additional         employees because                 that   would           cause the        BOP         to   incur large yet


avoidable         expenditures Notably                              the identification of these areas as providing opportunities                                              for



cost    minimization                is    consistent with the                   findings of academic                    research         see     Section          V   B       For


example outsourcing                           allows     the     BOP       to    manage increases                  in   inmate         populations           more      flexibly


than    it   could   if   it    were          to solely     rely    on     its   own     facilities105




                               3          Cost Efficiency



53            Cost     efficiency                 is    a measure           of    how      close    an organization                     comes     to    minimizing the

amount of resources used                          for   the result      attained             A product              service           method     or process           achieves


a cost       efficiency        if   it   can produce the same output at a lower cost                                           or can produce a greater output


for the       same cost             Unlike cost effectiveness                       cost efficiency                does not necessarily imply a focus on


broad outcomes                 like       improving            overall      organization           effectiveness                 or accommodating                  a surge     in



demand         for a service                   Rather       it   can    and often does              refer to            a narrower         focus       on the resources


required        for specific             service delivery tasks                   or processes



54            CoreCivic             s    opinion        statement that            its    modern                stateoftheart               facilities              improve

cost    efficiencies                     is   specific      to    one    particular characteristic                      of     its    services    and        is   not a broad


assertion that            CoreCivic improved                        cost    efficiencies          on   all     dimensions               of prison management                   or


that   it    offered the lowest cost alternative                           under any        set    of cost savings assumptions or methodology


In the       context      of correctional                services          this    statement can be tied to the relationship between                                          the



age of a correctional                     facility       and inmate monitoring costs                                This        statement        too    is    supported by




104
      See    eg   Moore Adrian                T   Private Prisons           Quality Corrections           at   a   Lower Cost Reason Public Policy                      Institute

Policy Study      No      240    1999           pp     46
105
      Hakim Simon and Erwin                    A Blackstone          Prison Break           A New      Approach           to   Public Cost     and Safety Independent

Policy      Report June        2014 p 23
106
      Fmkler Steven         A
                       Robert    Purtell Thad   M                        D       Calabrese   and Daniel            L    Smith Financial Management                    for Public

Health   and Not for Profit Organizations 4th ed                             New        York Pearson 2013 p 295


                  1
107
      See    eg   Consolidated                Complaint     11162   Modern              stateoftheart        facilities        that   improve safety security           and cost
efficiencies             CCA Americas Leader Partnership Corrections Fourth Quarter 2014                                                         Investor         Presentation
February2015           p 29 CCA Americas Leader Partnership Corrections First Quarter 2016                                                       Investor         Presentation
May 2016 p 29




                                                                             CONFIDENTIAL                                                                           Page 25
Case 3:16-cv-02267 Document 363-27 Filed 11/20/20 Page 28 of 36 PageID #: 15731
published             research that finds that a better facility                             layout and improved                    technology            can help monitor


the     same number of inmates with fewer                                      staff    thus generating                 cost efficiencies




                                   4         Competitive              Cost Structure                and Economies                  of Scale




55              Cost          structure             or cost function              generally        refers to           a   mathematical          description          of   how      a


cost changes             with changes                  in   the level of an activity relating to that cost1°9                                    The cost          structure       or


cost function            for public                services like corrections                  is   a blend of three different types of costs                                fixed

                                             110
costs       variable          costs                 and     step
                                                                   fixed costs          it   incurs          as   it   increases or decreases                its   volume          of


service          Fixed        costs        are the same regardless of the level of activity                                      Wages and           benefits for salaried


employees are examples of fixed                                    costs      for corrections               services       as    they typically           do not change            as


the number             of inmates housed                     increases         or decreases                 Variable costs           by contrast                          in
                                                                                                                                                            vary directly


proportion to the number of inmates housed                                             Inmate meal costs                   for   instance       increase and decrease


directly         in
                      response to the number                          of inmates housed                     Step fixed             or   mixed             costs have       both a


fixed and             a variable                                       For example insurance                           costs      are generally            based     on     tiered
                                                 component

premiums where a company pays a                                        flat   amount         to   insure          say 0100 employees but                     that    premium

then increases                to    a higher flat rate to insure                     101200 employees                       and so forth


56              CoreCivics                   opinion         statements             about          competitive               cost       structure            speak        to      the


characteristics               of     its     cost    structure         as   a business             CoreCivic            stated     in   the    Business       section of          its




Form 10K               that        its   competitive               cost     structure        offers         prospective          customers a compelling option


for     incarceration                            Notably         CoreCivics             statement            was not        specific      to    the    BOP         and instead


referred         to     all        of      its     customers           which         include            other       organizations             besides       the     BOP         see

Exhibit 1112                   This          statement         does         not    indicate        that      CoreCivics             government             partners        would


108
      Moore          Adrian    T         Private Prisons           Quality Corrections             at   a   Lower Cost Reason Public Policy                   Institute     Policy

Study    No      240    1999 p               16
109
      Horngren          Charles          T   Srikant    M Datar         and Madav       V     Rajan Cost Accounting                 A   Managerial Emphasis 14th ed
New      York         Prentice        Hall        2012 p 341
110
      Horngren          Charles          T   Srikant    M Datar         and Madav       V     Rajan Cost Accounting                 A   Managerial Emphasis 14th ed
New      York         Prentice        Hall        2012 pp 3031
111
      See       eg    Corrections Corporation of             America Form 10K for the year ended December 31 2011 Complaint ¶123

Our industry benefits                    from                economies of scale resulting in lower operating costs per inmate as occupancy
                                                   significant

rates   increase        We     believe           we have been successful in increasing the number of residents in our care and continue to
pursue      a   number of          initiatives      intended     to   further increase our     occupancy               and revenue       Our competitive           cost   structure

offers   prospective          customers            a compelling option for             incarceration
112
      Corrections Corporation of                       America Form               10K   for the         fiscal    years    20112016           Item    1   Business        See     eg
Exhibit         22    Corrections            Corporation of           America Form           10K    for the       fiscal   year   ended December            31 2015       filed    on




                                                                                  CONFIDENTIAL                                                                      Page 26
Case 3:16-cv-02267 Document 363-27 Filed 11/20/20 Page 29 of 36 PageID #: 15732
necessarily         achieve          cost savings in              all   circumstances              or that CoreCivics                   services are always the


lowest cost option                   Instead      it
                                                        expresses          a belief that CoreCivics                      cost structure which                is   a mix of


fixed      variable         and          step
                                                fixed costs               is    compelling                compared           to   that     of      other     competing

correctional        options



57         Similarly CoreCivics                          opinion statements about industry wide benefits from                                                 significant


economies of scale                   refer to       the     flexibility         it   and   its
                                                                                                 peers     offer      governments             to   control     or reduce


per inmate costs             and are not claims                    that    CoreCivic         offers       the lowest         cost alternative             under any       set



of cost     savings assumptions                     or methodology                     As   part of the             previously mentioned                  statement on


cost    structure         CoreCivic             commented                  our         industry benefits                 from     significant            economies        of


scale113           This   reference to              economies               of scale        was a broad commentary                         on the private prison


industry as a whole that conveys                                an opinion that the size and cost                        structure      of private          correctional


operations allows them to manage costs in ways that government                                                        run    correctional           facilities      cannot

The term economies of                      scale       refers to        the decrease          in   the unit cost of a service                      as   output     ie    the


number of users of that service increases                                             For instance             in   an existing      facility           CoreCivic may

be able      to    add inmates with                    little    to     no new fixed or              step
                                                                                                               fixed costs whereas government run


correctional                                    not be able to deliver those same economies of scale                                                    In addition      the
                    facilities           may

incremental          cost        per     facility        to      owning         and    managing                additional      correctional              facilities
                                                                                                                                                                       may

decrease                             firm level          fixed and step fixed costs                                  not vary       with      additional
              as    certain                                                                                may                                                    facilities



eg        corporate       salaries115




February     25 2016        at   p   5   Our customers                consist   of federal       state    and    local   correctional    and detention         authorities

Federal    correctional      and detention             authorities        primarily consist        of the Federal          Bureau    of Prisons or the             BOP    the

United    States    Marshals Service             or the         USMS      and ICE Payments by federal correctional  and detention                                 authorities


represented       51 44              and    44      of our        total   revenue for the years ended December    31 2015 2014                                    and 2013

respectively
113
      See Corrections       Corporation of             America Form             10K   for the    fiscal   years      20112016
114
   Pmdyck          Robert    S       and Daniel        L   Rubinfeld           Microeconomics            7th   ed Upper      Saddle      River Pearson Education

2009 pp 255256
115
       McDonald    Douglas et al Private Prisons                                in   the United      States         An Assessment        of   Current      Practice      Abt
Associates    Inc July 16 1998 pp 3437




                                                                           CONFIDENTIAL                                                                       Page 27
Case 3:16-cv-02267 Document 363-27 Filed 11/20/20 Page 30 of 36 PageID #: 15733
                                5         Value Proposition



58           Value         proposition                  is   a concept      that        does not have          a single       specific       definition       in   the cost


accounting          literature            but     is   used     to    broadly refer to the                reasons       why      a customer             would      select      a


given product             or service            and encompasses                 quality benefits costs                       tradeoffs and other factors


59           CoreCivics               opinion statements about                           its   value     proposition were general commentary                                on

the private        correctional                sector and did not convey that CoreCivic offers the lowest cost alternative


under       any    set     of cost             savings        assumptions               or methodology                 CoreCivic used                the   term value


proposition for example                            in    reference to a chart depicting                       an increase in the percentage                   of inmate


population         housed            by private              correctional       facilities             and CoreCivic stated                  compelling               value


proposition has                 driven         privatized             market    penetration              higher117            This      statement          refers    to   the


private      correctional             sector as a             whole       and      it    was an expression of an opinion about the                                  factors



driving outsourcing                   to that          sector         Moreover            the    reference to value             proposition did not include


any    specific      data or              as   would be expected                with any quantitative                  cost     statement          employ a defined


methodology            and          set    of assumptions               for evaluating                 such   savings that        may be         achieved          through


private correctional                 facility          services        As   Mr       Cameron Hopewell                  CoreCivics Managing                         Director


of Investor        Relations               testified




             Price         is   one of many                  factors that      go       into    our value proposition                  and so    that        the

             statement about price was not intended to suggest                                            that   thats       the only issue the only

                  the only thing that a potential                         government              customer looks              at

                                6         Cost Control



60           Cost control             is   the         process        of ensuring that the cost of operation                           for   an organization             does


not    exceed       its
                           target          cost        and   that     there    are no           cost    overruns119             Process            is   central     to    this



definition          According              to   one of the leading              texts          on government            managerial           accounting            while
occasional         cost         overruns          are not         unlikely      because            of events         and circumstances                  over which          an



116
      Kotler      Philip    and Kevin Lane Keller Marketing Management                                        15th   ed Harlow         Pearson     Education        Limited

2016    at   p 298
117
      See    eg    Exhibit       22        Complaint         411120   Our primary           business     strategy    is to   provide    quality corrections         services

offer a compelling          value         and increase occupancy             and revenue while maintaining our position                         as   the leading     owner
operator     and manager of privatized correctional                         and detention facilities
118
      Deposition of        Cameron Hopewell                   January    17 2020 p 772025
119
      Khan Aman           Cost      and Optimization             in   Government          2nd   Edition   New        York Routeledge           p   136




                                                                            CONFIDENTIAL                                                                      Page 28
Case 3:16-cv-02267 Document 363-27 Filed 11/20/20 Page 31 of 36 PageID #: 15734
organization         may         not have         enough           control    it   is   important that          all    organizations large or small


adopt measures that would ensure cost control as part of their normal operation12°                                                              In other        words

cost    control      is   fundamentally                 about implementing policies                          and processes          that      can    help to keep


costs at or near target levels                         In the context of privatization of government                                services         this   does not


imply a     specific       set       of cost savings relative               to     some comparison group or                    relative       to    a specific      cost


trend    over time



61         CoreCivic             s   opinion statements                   about cost           control     do not describe a              specific        set   of cost


savings       CoreCivic              stated      in   its   Form     10K         we        believe       the outsourcing            of prison management


services to private
                                 operators allows                  governments            to   manage increasing              inmate populations                 while


simultaneously             controlling                correctional         costs        and     improving           correctional          services121              This


statement referenced                   the      fact that     outsourcing          provides           governments           the flexibility         of utilizing        a


third   party       service          provider           which        in    turn     helps        them        manage and          control           cost    overruns


Similarly       the       OIG        Report        specifically           recognized           this   benefit        since          contracts        with       private


prisons     are fixed price contracts                         the    payment amount                   does    not    change     based         on    costs       such   as


resources or time expended by the contractor                                        and according               to    the   FAR       fixed price incentive


contracts are to the governments advantage                                   because            the contractor        has to    assume         substantial          cost


responsibility        and an appropriate                     share of the cost risk 122




VIII       Evaluation                of   Documents            Identified          by Plaintiff In Support of                   Its   Cost Allegations


           A              The OIG Report and Yates                                 Memorandum                  Do     Not Provide             An     Analysis          of


                          Costs



62         Plaintiff       claims          that   as        the Review       by the       OIG      concluded and other sources                       have shown


costs    are comparable                   at   best with           BOP    facilities       and any savings             result       not from        efficiencies


but from understaffing                     and hiring underqualified                     staff     thus contributing           to   the     serious safety and


security      issues        at       these        facilities123             However               neither      the     OIG      Report         nor        the    Yates




120
      Khan Aman           Cost   and Optimization             in   Government       2nd   Edition     New     York Routeledge             p   136
121
      Corrections    Corporation of             America Forms         10K    for the      fiscal   years   20112016
122
      OIG Report p 11                See also     eg        McRae AwardContract                 CORECIVIC00030823321                   at   158
123
      Consolidated        Complaint            ¶117




                                                                          CONFIDENTIAL                                                                    Page 29
Case 3:16-cv-02267 Document 363-27 Filed 11/20/20 Page 32 of 36 PageID #: 15735
Memorandum                       provided         data or analysis that                    contributed          to or otherwise                   informed         the    debate


on cost savings and cost effectiveness                                  that     is    robustly covered                 in   the body           of literature on private


correctional              facility        costs          The     OIG       Report               acknowledged                 challenges            of    conducting             cost


comparisons               that   have      been well documented and publicized125                                                  Indeed the        available         literature



notes that the              data needed           to     establish       rigorous assumptions and perform a comparative                                                 analysis


of even        certain       categories of costs across                     private and public                  facilities           is   not readily available126



63             Furthermore neither the                        OIG    Report nor the Yates Memorandum                                            provide       an analysis of


costs that address               the accuracy             of CoreCivics                 cost related           statements                 The    OIG     Report presented

the     same highlevel                   BOP     data     as that       used by CoreCivic                     in   its   cost       comparisons             to
                                                                                                                                                                 compare the

annual         per     capita        costs       of    BOP      operated              facilities        to    those          of privately            operated          facilities



generally127              The     OIG      Report did not put                  forth       new        cost    comparison             data or analysis              Instead        it




acknowledged                that     due   to    data limitations the                   OIG       had not analyzed and compared costs incurred


by function           or department               between the contract correctional                                facilities        and     BOP        in5titution5128           In


addition         the      OIG        Report indicated              that     it    had not compared                       the       overall       costs      of incarceration


between         BOP         institutions         and contract correctional                       facilities        in
                                                                                                                        part because             of the different nature


of the inmate populations                        and programs offered                      in    those facilities129




64             The     Yates         Memorandum                 offers         even       less        simply       expressing               an    opinion that           private


correctional           facilities          do not save              substantially                on    costs                  It    did    not    offer      any additional

information that                 complemented                 contributed             to or contradicted                 the wealth              of academic literature




124Um     ted    States     Department          of Justice      Memorandum               for the Acting Director Federal                    Bureau of Prisons from Sally

Yates     Deputy       Attorney          General Subject           Reducing              our    Use of Private           Prisons August 18 2016              the Yates
Memorandum
125
       OIG Report p 11
126
       Mumford Megan                et   al The Economics               of Private       Prisons Brookings               Institute         The Hamilton Project           2016
p 4 In             compare the cost of both public and private prisons it is important to include capital costs of the
               order   to

prison facility and monitoring costs for the state agency that oversees the contract with the prison In addition one
must account for differences in required security levels and inmate needs which affect the expense of running a prison
Private    companies          are    not required        to   release    many         details    of   their   operations including                details   on the cost of the
services       they   provide        which      limits    the   ability   to     make      comparisons The               Government              Accountability        Office    has

concluded        multiple times          that   the data are not         sufficient       to    definitively    claim        that   either   type of prison       is   more cost
effective
127
   OIG Report pp 1112 The charts display that the costs incurred by the BOP for contract prisons were                                                                       79
lower  on average over FY20112014   than those it incurred for comparable BOP facilities and 108 and 122
lower in FY 2013 and FY 2014 respectively However the OIG report warned against drawing any conclusions from

that   data
128
       OIG Report p 11
129
       OIG Report p 11
130
       Yates   Memorandum




                                                                           CONFIDENTIAL                                                                            Page 30
Case 3:16-cv-02267 Document 363-27 Filed 11/20/20 Page 33 of 36 PageID #: 15736
discussed above                in   Section            V   which        demonstrates             that    a comparison          of cost     savings      is    a highly


complex proposition                    that       cannot      be reduced             to   simple statements or global                conclusions



65         In    sum          the   OIG      Report and Yates Memorandum                                 do not provide data or analysis                 that assist



in    evaluating        the reasonableness of and bases for CoreCivics                                           cost related        statements



           B               The        Documents                  and         Testimony           Listed         in    Plaintiff      in   Its    Interrogatory

                           Responses              Do     Not Provide Support for                          Its   Cost Allegations



66         I    understand                 that    Plaintiff            in    its    response        to      interrogatories         from       Defendants           has


summarized              its    cost    allegations            as    Iput          simply             despite Defendants               constant        refrain they


were not providing the same                              level   of quality while offering cost                       savings         Plaintiff      further states


that   there were             numerous             internally           and externally flagged problems                       in   various forms including


Notices        of Concern                  multiple        deficiencies             including        crucial         services       repeat deficiencies              and


worse          deductions             for nonconformance                          and understaffing                  which    were    due       in    large    part to


CoreCivic          s   artificial          cost    savings cheaper                    wages        worse benefits and more remote locations


not greater efficiencY131


67         As    discussed in Section                       V    the literature generally                    finds that two of the principal bases for


cost    savings         generated by               private         correctional             facilities       emanate     from        1    construction related


costs     including            locating           in   less   expensive              areas
                                                                                               and       2   personnel       costs    including by            limiting


pension        costs          and     locating           facilities          in     areas     where       wage       rates    are    lower      for     comparable


occupations              Thus         the    factors       Plaintiff         identifies        as artificial          cost   savings are instead some of


the very factors that the literature identifies as the                                       common          bases for   actual       cost savings provided


by     private     correctional              facilities            If   anything            such   factors       are supportive           of CoreCivic          s    cost


statements and do not contradict                              them


68         I   further understand that Plaintiff                             has identified          the documents and               depositions        containing


the    facts    and constituting                   the     documents              supporting       Lead Plaintiffs            contention         that   each     listed




131
      Plaintiffs       Objections          and Responses           to   Defendant         CoreCivic      Incs Second         Set of Interrogatories      to   Plaintiff

May 1 2020 Response                   to   Interrogatory         No     13 p 7




                                                                             CONFIDENTIAL                                                                Page   31

Case 3:16-cv-02267 Document 363-27 Filed 11/20/20 Page 34 of 36 PageID #: 15737
statement omitted material information necessary                                      to   make   it   not misleading132                    The documents


Plaintiff     identifies       can be categorized                a5133


                   Deductions           assessed for contract                 nonconformance
                    Award      fee determination5135

                    Contract        facility   monitoring reports and response and closure reports136                                         and

                   Notice      of concernnonconformance                             memoranda137


None        of these        documents           identified        by       Plaintiff       provides      cost       data     or    analysis      concerning


CoreCivic or the             BOP        Instead      these documents appear                    to relate to        the quality and compliance                    of


services provided              by CoreCivic under                its   BOP         contracts



69          Plaintiff       also states without identifying                         specific   documents            or portions        of testimony that


the      deposition         testimony and            deposition              exhibits of the       following          individuals           contain      factual



support       for Plaintiffs            contention         that    this       statement        omitted material information                      which        was

necessary         to   make    these statements not misleading                          John Baxter Emilee Beach Jeb Beasley Tony


Grande        Keith Hall              Cameron Hopewell                     Damon        Hininger       Natasha Metcalf                 Todd Mullenger


Michael       Nalley Patrick Swindle as Fed                            R     Civ    P   Rule   30b6           and    fact    witness Bart Verhulst



132
      Plaintiffs       Objections      and Responses       to   Defendant          CoreCivic   Incs Second           Set of Interrogatories         to   Plaintiff

May 1 2020 Response              to    Interrogatory   No       13 pp 6144
133
      Plaintiff    also   identifies   a spreadsheet    titled    BiWeekly            FTE Report       Business      Unit    1    for the current    pay period
of    December      15 2013         December     28 2013          See   CORECIVIC1398031                 It   is   unclear   how    this    spreadsheet     relates

to    Plaintiffs    interrogatory       response       Regardless            the   spreadsheet    does   not       appear    to   provide    relevant     data   or
information concerning              CoreCivics     costs   relative     to   the   BOP
134
      See   CORECIVIC        0660304 CORECIVIC 0660298 CORECIVIC 0660301 CORECIVIC 0991634
CORECIVIC              0683222 CORECIVIC2155593 CORECIVIC 0043786 CORECIVIC 0960355
CORECIVIC              0502774 CORECIVIC               1088594         CORECIVIC           0507792 CORECIVIC1331967
CORECIVIC              0994540
135
      See   CORECIVIC          1089461         BOP   0008068 CORECIVIC                     0990129 CORECIVIC                 0990186
CORECIVIC              0990200 CORECIVIC0990221 CORECIVIC                                  1001311     CORECIVIC             0044374
CORECIVIC              0044795
136
      See   CORECIVIC          2079558 CORECIVIC                  2079567 CORECIVIC                0125304 CORECIVIC                    1848098
CORECIVIC              0050272 CORECIVIC             0050274 CORECIVIC0961357 CORECIVIC                                      0050276
CORECIVIC              0050255 CORECIVIC 1086703 CORECIVIC 1086664 CORECIVIC1272221
CORECIVIC              1048594 CORECIVIC0375313 CORECIVIC 0080462 CORECIVIC 1086670
CORECIVIC              1001430 CORECIVIC 1273149 CORECIVIC1057091 CORECIVIC 1868591
CORECIVIC              1062079 CORECIVIC0056731 CORECIVIC 2037897 CORECIVIC 0944767
CORECIVIC              0426167 CORECIVIC 1051670 CORECIVIC 0945968
137
      See   CORECIVIC          1084355   CORECIVIC1131928 CORECIVIC 0024796 CORECIVIC 0761728
CORECIVIC              1084392      CORECIVIC 1969691 CORECIVIC 1084370 CORECIVIC 1233702
CORECIVIC              1084364      CORECIVIC 1084374 CORECIVIC 1084378 CORECIVIC 0024798
CORECIVIC              1272428      CORECIVIC 1084381 CORECIVIC 1145995 CORECIVIC 0059412
CORECIVIC              1048148      CORECIVIC 1084397 CORECIVIC 0024802 CORECIVIC1084401
CORECIVIC                           CORECIVIC
                             1164202 CORECIVIC1086031 CORECIVIC1084413
                       1084409
CORECIVIC         CORECIVIC 1501382 CORECIVIC 0024804 CORECIVIC 1084426
                       1168850
CORECIVIC1153235 CORECIVIC1153773 CORECIVIC 1084430 CORECIVIC 0252572
CORECIVIC 1048125




                                                                       CONFIDENTIAL                                                                 Page 32
Case 3:16-cv-02267 Document 363-27 Filed 11/20/20 Page 35 of 36 PageID #: 15738
and   Kim White    In short     my     review of the deposition testimony and exhibits for these individuals


did not reveal data information         or analysis that would lead   me   to alter   the cost savings conclusions


reached   throughout   this
                              report




                                                                           Dr   Justin   Marlowe    PhD CGFM
                                                                                                   August   7   2020




                                                 CONFIDENTIAL                                           Page 33
Case 3:16-cv-02267 Document 363-27 Filed 11/20/20 Page 36 of 36 PageID #: 15739
